State of Maryland v. Stanley Goldberg, et al., No. 8, September Term, 2013

CONSTITUTIONAL LAW – DUE PROCESS & TAKINGS – VESTED RIGHTS –
GROUND RENTS: Legislation that replaced retrospectively ejectment with a lien-and-
foreclosure process applicable to defaulting lessees of ground leases extinguished the
right of re-entry, a part of the previously created bundle of vested rights in ground rent
holders. By abrogating a vested right, the legislation violates the due process provision
of Maryland’s Declaration of Rights and the takings provision of Maryland’s
Constitution.
Circuit Court for Anne Arundel County
Case No. 02-C-07126810
Argued September 9, 2013

                                              IN THE COURT OF APPEALS

                                                   OF MARYLAND

                                                         No. 8

                                                  September Term, 2013
                                        ______________________________________

                                                STATE OF MARYLAND

                                                           v.

                                             STANLEY GOLDBERG, ET AL.

                                        ______________________________________

                                                  Barbera, C.J.,
                                                  Harrell,
                                                  Battaglia,
                                                  Greene,
                                                  Adkins,
                                                  Watts,
                                                  Cathell, Dale R. (Retired,
                                                                 Specially assigned),

                                                        JJ.
                                        ______________________________________

                                                  Opinion by Harrell, J.
                                               Adkins and Watts, JJ., dissent
                                        ______________________________________

                                                  Filed: February 26, 2014
       In this case, a re-match of sorts 1 between the General Assembly and certain

Baltimore landlords, we revisit the nature of Maryland’s “ground lease” system. A group

of plaintiffs-lessors holding ground leases brought this action against the State

challenging, on Maryland Constitutional grounds, Chapter 286 of the Laws of Maryland,

which 2007 legislation replaced ejectment with a lien-and-foreclosure process for

defaulting lessees of ground leases when more than six months of rent is overdue. The

Circuit Court for Anne Arundel County determined that the Legislature exceeded its

powers and held Ch. 286 of the 2007 Laws of Maryland invalid as an abrogation of

vested rights. The State appealed this decision, arguing that the Legislature is allowed to

alter remedies by statute and that no vested property rights are implicated. Before the

Court of Special Appeals could decide the appeal, 2 we granted certiorari to determine if

the General Assembly indeed has authority to invalidate the ejectment clauses 3 present in

extant ground leases.




       1
          Chapter 290 of the Laws of 2007 was the centerpiece of our decision in Muskin
v. State Dep’t of Assessments & Taxation, 422 Md. 544, 30 A.3d 962 (2011). Chapter
286 of the Laws of 2007, another enactment regarding the ground rent system from the
same legislative session from which Chapter 290 emerged, is the focus of this follow-on
litigation.
       2
         We exercised our by-pass jurisdiction, pursuant to § 12-203 of the Courts and
Judicial Proceedings Article of the Maryland Code (1973, 2013 Repl. Vol.).
       3
           The clauses at issue are sometimes referred to as “forfeiture clauses.”
                               I. Facts and Legal Background

       The ground lease is a centuries-old home financing tool found almost exclusively

in Maryland. See Banks v. Haskie, 45 Md. 207, 218 (1876). With roots in feudal

England, the ground lease, although little known elsewhere in the United States, is

common in Maryland. See Lewis Mayer, Ground Rents in Maryland 43 (Cushings &

Bailey ed., 1883). Although ground leases have changed little over the centuries, recent

legislation attempted “reforms” of the ground lease system. In late 2006, The Baltimore

Sun published a three-part investigation into the ground rent system. Fred Schulte &

June Arney, Part 1 of 3: On Shaky Ground, The Baltimore Sun, Dec. 10, 2006,

http://www.baltimoresun.com/business/bal-te.bz.groundrent10dec10,0,5955952.story

(last retrieved Nov. 13, 2013). Focusing on some anecdotal reports of tenants being

ousted from their homes due to missed payments totaling far less than the value of the

home, these articles led to a legislative attempt during the 2007 session of the General

Assembly to address perceived abuses of the ground lease system. Appellees, a class

representing ground lease holders, 4 claim that the Legislature abrogated impermissibly

their vested rights. Appellant, the State, counters that the legislation at issue is simply a

substitution of remedies aimed at curtailing reported abuses of tenants by ground lease

holders.




       4
           We shall hereinafter sometimes refer to Appellees as “the Class.”


                                             -2-
       As noted earlier, the legislation at issue here is Chapter 286 of the 2007 Session

Laws of Maryland, which revised Section 8-402.2 of the Real Property Article (“RP” 5).

Md. Code (1974, 2010 Repl. Vol.), § 8-402.2 of the Real Property Article. Appellees

challenged three aspects of Chapter 286. The first challenge is to Chapter 286's revision

of RP § 8-402.2(a)(2) to prohibit ejectment proceedings for residential ground leases with

four or fewer units. 6 Second, Appellees challenged Chapter 286's enactment of RP § 8-

402.3, establishing a lien-and-foreclosure process available for ground lease holders

whose tenants owe at least six months’ rent. 7 Finally, Appellees challenged Chapter

286's institution of RP §§ 8-402.3(j)(3)(ii)-(k)(1)(ii), limiting the amount of attorney’s

fees that would be available as part of a judgment.

       Appellees, 49 individual plaintiffs (“the Class”), filed suit against the State on 1

November 2007 in the Circuit Court for Anne Arundel County. 8 In their suit, the Class

claimed that by replacing ejectment with the lien-and-foreclosure procedure, the State


       5
        When referring to previous iterations of the Maryland Code, we will use the
long-form citation with reference to the relevant year.
       6
         “Ejectment” is a process that allows a landlord (in this case the ground lease
holder) to re-enter the property after a tenant’s default, and retake possession, ejecting the
tenant. See RP § 8-402.2(a) (discussed in more depth infra).
       7
         We explain in depth the lien-and-foreclosure process created by Chapter 286
infra. Shortly put, this process replaced ejectment with a lien-and-foreclosure sale. The
lien receives priority from the date the ground lease was created. The debt is paid from
the proceeds of the sale. If the ground lease is redeemable, the redemption amount is
deducted also from the proceeds of the sale. If the ground lease is irredeemable, the
foreclosure buyer takes subject to the ground lease. RP § 8-402.3(d).
       8
           The Circuit Court certified later this case as a class-action.


                                               -3-
abrogated unconstitutionally a vested property right. In addition to seeking declaratory

relief, the Class sought $114 million in damages they claim were caused by the State’s

enactment of Chapter 286. Both sides moved for summary judgment. After we issued

our opinion in Muskin v. State Dep’t of Assessment & Taxation, 422 Md. 544, 30 A.3d
962 (2011), the Circuit Court heard the cross-motions for summary judgment, granted the

Class’ motion for partial summary judgment on their constitutional and damages claims,

and dismissed the remaining claims as moot. On 11 April 2012, the court entered the

judgment as final.

       The Circuit Court began its analysis with the Maryland Constitution’s prohibition

against the Legislature enacting any law “authorizing private property, to be taken for

public use, without just compensation, as agreed upon between the parties, or awarded by

a Jury, being first paid or tendered to the party entitled to such compensation.” Md.

Const. art. III, § 40. In considering the constitutional implications, the Circuit Court

addressed two questions in its ruling: the first is the threshold question of whether a

ground lease holder’s action for ejectment constitutes a vested right or a remedy; the

second is the ultimate question of whether Chapter 286 constitutes an unconstitutional

taking through abrogation of vested property rights. In answering the threshold question,

the Circuit Court interpreted our decision in Muskin to hold that the bundle of vested

rights that make up ground leases includes the vested right of re-entry upon default.

Because it interpreted Muskin as holding that the right to re-enter in the event of default is

a vested property right, the Circuit Court held that Chapter 286 operates as an

unconstitutional taking of the ground lease holder’s property.


                                            -4-
       We granted certiorari to consider the following question:

              Is legislation substituting one remedy for failure of a ground
              lease tenant to pay rent (lien and foreclosure) for another
              (ejectment) a permissible alteration of remedies that does not
              impermissibly abrogate vested rights of ground lease owners?

       We shall affirm the Circuit Court’s judgment.

                                     II. Discussion

       Because the Circuit Court’s grant of partial summary judgment rested purely on

questions of law in this case, we review the judgment without deference to the trial court.

Conaway v. Deane, 401 Md. 219, 243, 932 A.2d 571, 584 (2007) (citing Livesay v.

Baltimore, 384 Md. 1, 9, 862 A.2d 33, 38 (2004)).

       The State argues that Chapter 286 replaced merely one remedy (“re-entry through

ejectment”) with another (lien-and-foreclosure). It relies therefore on our longstanding

rule that legislation altering remedies does not offend the Maryland Constitution and

concludes that this law is constitutional. The State avers that, because Chapter 286 does

not inhibit a ground lease holder’s ability to collect rents or abridge the lease owner’s

reversionary interest in the property, it neither impairs the underlying contract nor

abrogates a vested right. In the State’s view, the Circuit Court misinterpreted Muskin as

foreclosing the possibility of legislative alteration of remedies concerning ground leases

at all. Rather, it says Muskin was decided as it was because Chapter 290 represented a

complete extinguishment of existing ground leases and cut off all remedies available to a

ground lease holder. Under the State’s theory, because Chapter 286 does not cut off all

remedies and does not extinguish ground leases, it should be held valid.



                                           -5-
       The Class counters that because Muskin holds explicitly that the right to re-enter

in the event of default is a vested right, Muskin renders the present one a simple case. It

points out that, in Muskin, we explained that the Maryland Declaration of Rights and

Constitution prohibit the retrospective abrogation of vested rights. Muskin, 422 Md. at

555, 30 A.3d at 968 (“Maryland’s Declaration of Rights and Constitution prohibit the

retrospective reach of statutes that would have the effect of abrogating vested rights”)

(citing Dua v. Comcast Cable of Md., Inc., 370 Md. 604, 630 n.9, 805 A.2d 1061, 1076

n.9 (2002)). Because the right to re-enter and take possession of their properties in the

event of default is a vested right, the Class urges, the Legislature cannot abrogate those

rights under the guise of altering a remedy.         The Class draws thus a meaningful

distinction between the remedy of foreclosure and the right of re-entry by summary

ejectment in the event of default.

       The Class does not contest the ability of the Legislature to alter remedies. Rather,

the Class contends, by cutting off the right of re-entry, the Legislature impaired a critical

and vested right of the ground lease holder. In its view, because the statute’s system of

lien-and-foreclosure can never provide ground lease holders with possession of the

property for which they hold legal title, it abrogates their vested property rights.

                        A. History of Ground Rents in Maryland

       Leases for ground rents have been present in Maryland since Colonial times.

Banks, 45 Md. at 218. Like any lease, they are intended to benefit mutually the lessor

and lessee. Id. at 217. The lessee enters into the agreement to “acquire a perpetual

interest in the leased premises, which would justify his making permanent improvements


                                             -6-
thereon, and enable him to avail himself of the value of the property thus enhanced . . . .”

Id. The lessor enters into the agreement, among other reasons, “to secure the prompt

payment in perpetuity of the interest on a sum of money, equivalent to the value of the

property . . . .” Id. Ground leases have also been traded commodities since at least the

Nineteenth Century. Id. People seeking safe investments would purchase them from

ground lease holders as an income stream. Id. Additionally, because often the property

increased in value with the development of the surrounding area, lessees would sell their

rights to possess the land. Id.

       The language of ground rent leases has changed little since 1750. Frank A.

Kaufman, The Maryland Ground Rent–Mysterious but Beneficial, 5 Md. L. Rev. 1, 15

(1940). In a ground lease, “the lessor grants to the lessee, his executors, administrators,

and assigns a specifically described lot along with the improvements on that lot and all

rights and appurtenances connected with it for a term of ninety-nine years.” Id. “The

lessee covenants in return for himself, his executors, administrators, and assigns to pay a

specified yearly rental during the running of the lease in equal semi-annual installments

and also agrees to pay all the taxes and assessments on the leased property.” Id. The

lessee and his assigns are given the valuable option to renew the lease at any point during

the ninety-nine year term. Id. at 16.

       Ground leases are either redeemable or irredeemable. A redeemable ground lease

grants the tenant the absolute right to tender an amount of cash to the ground lease holder

that extinguishes the ground lease and vests a fee simple absolute in the tenant. Mayer,

supra, at 120. Sections 8-110 and 8-110.1 of the Real Property Article govern the


                                           -7-
process by which a ground lease tenant may redeem the ground lease. 9 If the ground

lease was created after 8 April 1884, a ground lease tenant has an absolute right to

redeem the ground lease that the ground lease holder cannot abrogate or resist. Kaufman,

supra, at 20 (citing Md. Code (1939) Art 21, Secs. 110, 111); see Brager v. Bigham, 127
Md. 148, 160, 96 A. 277, 280-81 (1915) (holding that the right of redemption is read into

a ground lease, and no covenant in the lease can estop the lessee from exercising the right

to redeem the ground lease). An irredeemable ground lease, on the other hand, is a

ground lease that does not contain a provision allowing the leaseholder tenant to redeem

the ground lease. RP § 8-110.1(a)(5). As indicated above, all such ground leases must

have been created prior to 9 April 1884. Id.

       The lease specifies typically what action the lessor may pursue in court if the

lessee is late paying rent. Traditionally this relief included: (1) to make distress on the

       9
        The Code specifies how much the tenant must pay to redeem the ground lease
and convert their interest into a fee simple absolute:

              (2) The reversion is redeemable:
                    (i) For a sum equal to the annual rent reserved
                    multiplied by:
                           1. 25, which is capitalization at 4 percent, if the
                           lease was executed from April 8, 1884 to April
                           5, 1888, both inclusive;
                           2. 8.33, which is capitalization at 12 percent, if
                           the lease was or is created after July 1, 1982; or
                           3. 16.66, which is capitalization at 6 percent, if
                           the lease was created at any other time;
                    (ii) For a lesser sum if specified in the lease; or
                    (iii) For a sum to which the parties may agree at the
                    time of redemption.

RP § 8-110(b)(2) (1974, 2010 Repl. Vol.).


                                            -8-
arrearage; (2) after 60 days of nonpayment, to take over the premises by re-entry and hold

them until the arrearage is paid up; and (3) after six months of nonpayment, re-enter the

premises and possess them as if the lease had never been made. See Kaufman, supra, at

15–16; see also Mayer, supra, at 51–53. The right of re-entry is inserted into the ground

lease principally as security for the payment of rents. Before the Legislature passed

Chapter 286, RP § 8-402.2(a) afforded the leaseholder the opportunity to pursue

ejectment, which allowed it to re-enter and take possession of the property. Md. Code

(1974, 2003 Repl. Vol.), § 8-402.2(a) of the Real Property Article. The pre-2007 Code

provided:

              Whenever, in a case that involves a 99-year ground lease
              renewable forever, at least 6 months ground rent is in arrears
              and the landlord has the lawful right to reenter for the
              nonpayment of the rent, the landlord, no less than 30 days
              after sending to the tenant by certified mail, return receipt
              requested, at the tenant’s last known address a bill for the
              ground rent due, may bring an action for possession of the
              property under § 14-108.1 of this article[.]

Md. Code (1974, 2003 Repl. Vol.) § 8-402.2(a) of the Real Property Article. Thus, under

a ground lease, the landlord could gain possession of the property rather directly: by

giving notice, waiting 30 days, and bringing an action for possession under RP § 14-

108.1. 10 If the landlord complies then with the provisions of § 8-402.3, it could hold the

property free and clear of the tenant’s interest after six months. As § 8-402.2(b)(2) of the

Real Property Article provided before 2007, the property would be:

       10
         Notice was required not only to the tenant, but also to each mortgagee of the
lease who recorded in the land records a request for notice of judgment. RP § 8-402.2(b).




                                           -9-
              discharged from the lease and the rights of all persons
              claiming under the lease are foreclosed unless, within 6
              calendar months after execution of the judgment for
              possession, the tenant or any other person claiming under the
              lease: (i) Pays the ground rent, arrears, and all costs awarded
              against that person; and (ii) Commences a proceeding to
              obtain relief from the judgment.

Md. Code (1974, 2003 Repl. Vol.) § 8-402.2(b)(2) of the Real Property Article. 11

Expiration of six months without payment and legal action by the tenant or his assignee

completed the ejectment process.

       Under the challenged 2007 law (Chapter 286), the ejectment provision set forth

immediately above “does not apply to residential property that is . . . used . . . for four or

fewer dwelling units.” So, in 2007 these residential ground lease holders lost the right to

re-enter on default and obtain discharge of tenants’ and mortgagees’ rights. Rather,

under the new law set forth in RP § 8-402.3(d), the landlord was given a right to a lien

against the real property on default, if the ground rent is unpaid six months after its due

date. This lien “has priority from the date the ground lease was created.” RP § 8-

402.3(l)(2). If the ground rent remains unpaid, the ground lease holder may foreclose on

the lien, and have their debt paid from the proceeds of the sale. RP § 8-402.3(n). 12 If the

ground lease is redeemable, the ground lease holder receives also the redemption amount


       11
         If at any point during the action, the tenant paid the back rent, the action
terminated. Md. Code (1974, 2003 Repl. Vol.) § 8-402.2(d) of the Real Property Article.
       12
           The foreclosure occurs “in the same manner and subject to the same
requirements as the foreclosure of a mortgage or deed of trust containing neither a power
of sale nor an assent to decree.” RP § 8-402.4(n).




                                            - 10 -
from the proceeds of the foreclosure sale, and the foreclosure sale buyer takes title free of

the ground lease. RP § 8-402.3(n)(3)(i). If the ground lease is irredeemable, however,

the foreclosure buyer takes subject to the ground lease. RP § 8-402.3(n)(3)(ii).

                               B. Arguments by the Class

       To reiterate, the Class makes three arguments for the invalidity of Chapter 286.

These arguments are: (1) Muskin made the right to re-enter in the event of default a

vested property right; (2) the right of re-entry in the event of default is a right distinct

from the remedy of ejectment; and (3) Chapter 286 transfers ground lease holders’

property without just compensation.

                            C. Muskin Governs the Outcome

       Put simply, the hash of the present case was settled effectively by the Court’s

opinion in Muskin v. State Dep’t of Assessments & Taxation, 422 Md. 544, 30 A.3d 962

(2011).    “Together, Maryland’s Declaration of Rights and Constitution prohibit the

retrospective reach of statutes that would have the effect of abrogating vested rights.” Id.

at 555, 30 A.3d at 968 (citing Dua, 370 Md. at 630 n.9, 805 A.2d at 1076 n.9). “It is only

in times of revolution that, by a stroke of the pen, vested rights founded upon contract

have been annihilated.” Mayer, supra, at 128.

       In Muskin, we reiterated the well-settled principle that “Article 24 of the Maryland

Declaration of Rights, guaranteeing due process of law, and Article III, § 40 of the

Maryland Constitution, prohibiting governmental taking of property without just

compensation, have been shown, through a long line of Maryland cases, to prohibit the

retrospective reach of statutes that would result in the taking of vested property rights.”


                                           - 11 -
Muskin, 422 Md. at 555-56, 30 A.3d at 968 (footnote omitted) (citing Dua, 370 Md. at

604, 805 A.2d at 1061). We said there, as well as in Dua, that

       “[i]t has been firmly settled by this Court’s opinions that the Constitution of
       Maryland prohibits legislation which retroactively abrogates vested rights.
       No matter how ‘rational’ under particular circumstances, the State is
       constitutionally precluded from abolishing a vested property right or taking
       of a person’s property and giving it to someone else.”

Id. at 556-57, 30 A.3d at 969 (alteration in original) (quoting Dua, 370 Md. at 623, 805

A.2d at 1072). 13

       Thus, as we did in Muskin, “[t]o determine whether [the challenged statute

(Chapter 286 in this case)] is constitutional under Maryland law, we evaluate whether the

statute purports to apply retrospectively and abrogates a vested right or takes property

without just compensation.” Id. at 557, 30 A.3d at 969. “If a retrospectively-applied

statute is found to abrogate vested rights or takes property without just compensation, it is

irrelevant whether the reason for enacting the statute, its goals, or its regulatory scheme is


       13
            This Court explained in Muskin that

                [s]tatutes have been found unconstitutional under the
                Maryland Declaration of Rights and Constitution for violating
                due process, the takings clause, or both. We said in Dua v.
                Comcast Cable of Md., 370 Md. 604, 630, 805 A.2d 1061,
                1076 (2002), a “statute having the effect of abrogating a
                vested property right, and not providing for compensation,
                does ‘authorize private property, to be taken . . . , without just
                compensation’ (Article III, § 40). Concomitantly, such a
                statute results in a person or entity being ‘deprived of his . . .
                property’ contrary to ‘the law of the land’ (Article 24).”

Muskin, 422 Md. at 557 n.8, 30 A.3d at 969 n.8.




                                              - 12 -
‘rational.’” Id. (citing Dua, 370 Md. at 623, 805 A.2d at 1072). “[T]he relevant standard

for determining whether a retrospective statute is constitutional is ‘whether the vested

rights are impaired and not whether the statute has a rational basis.’” Id. (quoting Dua,
370 Md. at 623, 805 A.2d at 1072).

                           i.   Chapter 286 Operates Retrospectively.

       As we stated in Muskin, “[r]etrospective statutes are those ‘acts which operate on

transactions which have occurred or rights and obligations which existed before passage

of the act.’” Muskin, 422 Md. at 557, 30 A.3d at 969 (citing Langston v. Riffe, 359 Md.
396, 406, 754 A.2d 389, 394 (2000)). Generally, retrospective statutes that abrogate

vested rights are unconstitutional.     Id.     Although “there is no bright line rule for

determining what constitutes retrospective application, . . . retrospective statutes are those

that ‘would impair rights a party possessed when he acted, increase a party’s liability for

past conduct, or impose new duties with respect to transactions already completed.’” Id.

at 557-58, 30 A.3d at 969 (quoting John Deere Const. & Forestry Co. v. Reliable

Tractor, Inc., 406 Md. 139, 147, 957 A.2d 595, 599 (2008)). In determining whether a

statute acts retrospectively, we evaluate “‘fair notice, reasonable reliance, and settled

expectations’ to determine ‘the nature and extent of the change in law and the degree of

connection between the operation of the new rule and a relevant past event.’” Id. at 558,

30 A.3d at 970 (quoting Landgraf v. USI Film Prods., 511 U.S. 244, 270, 114 S. Ct. 1483,

1499, 128 L. Ed. 2d 229, 255 (1994)). See also John Deere, 406 Md. at 147-48, 957 A.2d

at 599-600 (adopting the Supreme Court’s Landgraf factors analysis for retrospectivity

analysis in this State).


                                              - 13 -
       Applying the Landgraf model to the present case, as we did in Muskin, fair notice

is not satisfied by the provisions of Chapter 286. Chapter 286 was passed on 2 April

2007, and made effective three months later on 1 July 2007. Thus, if a tenant defaulted

prior to the enactment of Chapter 286, but the ground lease owner had not acted upon

his/her/its accrued right to re-enter (i.e. had not begun yet the process for ejectment), the

ground lease holder’s present right to seek a judicial remedy is eliminated by Chapter 286

in but three months.

       Moreover, Chapter 286 impacts severely the reasonable reliance and settled

expectations of ground rent owners by virtue of its extinguishment of the right of reentry

and destruction of the reversionary interest. As this Court stated in Muskin, the settled

expectations of ground rent owners does not lie solely in future rents, but rather

“[g]round rent owners rely reasonably on the future income from ground rents or the

ability to sell the fee simple interest on the open market or in the future, if necessary.”

Muskin, 422 Md. at 558, 30 A.3d at 970 (emphasis added). “[A] ground rent holder’s fee

simple interest remained . . . as settled an expectation as any fee simple owner’s interest

in real property.”     Id. (emphasis added) (citing Heritage Realty, Inc. v. Mayor of

Baltimore, 252 Md. 1, 248 A.2d 898 (1969)). “The terms of the ground rent lease are

fixed over the 99 year lease period and the conditions that create a reversionary interest

in the property are predetermined.” Id. (emphasis added). Just as the Court found in

Muskin, prior to adoption of Chapter 286, “owners of ground rent properties had no

reason to believe that their interests were anything but well-settled, and had a reasonable




                                           - 14 -
basis to rely on the continuation of the state of the law permitting ground rent leases to

continue.” Id.

       As established further in Muskin, “[g]round rent leases, established through

transactions consummated many years ago, create rights and obligations for ground rent

owners and leaseholders.” Muskin, 422 Md. at 559, 30 A.3d at 970. One of these rights

for the ground rent owners is the right to re-entry in the event of default, which Chapter

286 extinguishes for all intents and purposes. Thus, Chapter 286 acts retrospectively to

impair a strand of the ground lease holder’s bundle of rights, namely its right to reentry in

the event of default. The remaining question is whether this right is a vested one.

                     ii.     The Inseparable Bundle of Vested Rights
                              in Maryland Ground Rent Leases.

       To determine whether a right is vested, we analyze the nature of the right

implicated by the challenged statute.       We explained the proper framework for this

analysis regarding the ground leaseholder’s rights in a ground rent lease most recently in

Muskin. When analyzing the implicated rights under the proper framework for ground

rent leases (i.e., the bundle of vested rights that is the essence of these leases), the ground

leaseholder’s right of reentry must be viewed as an inextricable part of the bundle of

vested rights which the Legislature may not abolish retrospectively. Because Chapter

286 destroys the ground leaseholder’s right of reentry, we conclude that the statute is

unconstitutional.




                                            - 15 -
                   (a) The Proper Framework for the Analysis of Vested Rights in
                       Ground Rents in this State (As Settled in Muskin).

       A ground rent lease in this State is defined as “a renewable 99 year lease where the

fee simple owner of a property receives an annual or semi-annual payment (‘ground

rent’) and retains the right to re-enter the property and terminate the lease if the

leaseholder fails to pay.” Muskin, 422 Md. at 550, 30 A.3d at 965 (emphasis added)

(citing Kolker v. Biggs, 203 Md. 137, 141, 99 A.2d 743, 745 (1953)). In Muskin, we

provided, in clear and definite terms, the proper framework for vested rights analysis of

the rights in these transactions. There, this Court stated that “[a] ground rent lease creates

a bundle of vested rights for the ground rent owner, a contractual right to receive ground

rent payments and the reversionary interest to re-enter the property in the event of a

default or if the leaseholder fails to renew.” Id. at 559, 30 A.3d at 971 (emphasis added).

The Muskin Court explained specifically that “[t]hese two rights cannot be separated one

from the other; together they are the essence of this unique property interest, and as such,

vested rights analysis must consider them together.” Id. (emphasis added).

       Because the right to re-enter the property in the event of default is included in this

bundle (as part of the lessor’s reversionary interest), this clear language directs how this

Court should analyze the present case. Although Muskin determined that a failure to

meet Chapter 290’s registration requirement could result in abrogation of the vested right

to receive ground rents and the reversion at the expiration of the lease, the framework

established in Muskin, i.e., that the bundle of the ground lease holder’s rights are




                                            - 16 -
inseparable for purposes of the analysis of vested rights, remains true for purposes of the

analysis in the present case. 14

       The facts of the present case do not excuse obeisance to the underlying purpose of

the ground rent nor the proper analytical framework for vested rights in a ground rent

lease situation.   The underlying purpose of the ground rent, from the viewpoint of the

ground rent leaseholder, never has been limited exclusively to securing the payment, in

perpetuity, of rent. The origins of the ground lease system in this State stemmed from the

idea that “[t]here was thus a speculation in these peculiar leases, which, no doubt, added

zest to the bargain on both sides.” 15 Mayer, supra, at 45. The main objects of the lessor

in making a ground lease are “[1] the inducement thereby offered to improvement, and

[2] the security and receipt of a clear annual rent and the fine for renewal . . . , [3] based

upon the full recognition of the reversionary estate in the lessor and those who may claim

under him . . . .” Id. at 87. Maryland lawyers at that time considered “[t]he common law

lease, in which the reversion remained in the landowner and his tenure of the proprietary

was not interfered with . . . as the form best adapted to accomplish their purpose.” Id. at

       14
          In Muskin, we noted that “[e]ven if [the rights in the ground lease] were
analyzed separately, to determine one right is vested is to find Chapter 290’s
extinguishment scheme flawed fatally.” Muskin, 422 Md. at 560 n.9, 30 A.3d at 971 n.9.
That statement was provided in a footnote as an alternative to support the ultimate
conclusion in that case. The statement does not negate the basis of the analysis which is
supported by the historical development of the ground rent system in this State and which
demands that the bundle of vested rights for the ground rent owner, provided by a ground
rent lease, “cannot be separated one from the other.” Id. at 559, 30 A.3d at 971
(emphasis added).
       15
          Although this exact quotation refers to perpetual leases in Ireland, this same
notion rings true as well for the origins of Maryland ground rent leases.


                                            - 17 -
46-47 (emphasis added). “In fact, it is a question whether the landed proprietors could

have secured their object in any other way.” Id. at 47.

       Because the Bar at the time of the origin of the Maryland ground lease system

established that the “common law lease, in which the reversion remained in the

landowner and his tenure of the proprietary was not interfered with” was the best way to

accomplish their purpose, it was established firmly that the reversionary interest was

intertwined with the rent owed. See id. at 62 (“The rent reserved on a term is always

incident to the reversion and follows it, as an incident follows its principal.”). “The

reversion being in fee simple, to its incident the rent, are consequently attached all the

qualities of fee simple property.” Id. Accordingly, “[i]t follows that the estate of the

lessor is subject exclusively to the law that governs the realty. The rent passes with the

reversion by descent to the lessor’s heirs at law, or goes to his devisees.” Id. at 63.

Similarly, the right of re-entry passes by descent to the lessor’s heirs at law, or goes to the

devisees as well.     This intertwined nature of the lessor’s rights (collectively, “the

reversionary interest”) 16 is the essence of the ground lease system. See id.


       16
         The State interprets our Muskin decision as setting forth two rights in the bundle
of vested rights: (1) the reversionary interest (which, under the State’s view, means solely
a reversion), and (2) the right to receive rent payments. This contention misinterprets
Muskin and the common understanding of “reversionary interest.” In Muskin, we used
the term “reversionary interest” as collectively referring to two distinct, intertwined rights
(the reversion and the right to re-entry). Muskin, 422 Md. at 559, 30 A.3d at 971 (“A
ground rent lease creates a bundle of vested rights for the ground rent owner, [1] a
contractual right to receive ground rent payments and [2] the reversionary interest to re-
enter the property in the event of a default or if the leaseholder fails to renew.”)
(emphasis added). Moreover, the definition of a “reversionary interest” is not limited to a
“reversion,” but rather a reversion is a type of a reversionary interest.


                                            - 18 -
       Accordingly, considering a ground lease, we review the estate of the lessor as a

unitary object because of the strength of the interconnection between the rents and the

reversionary interests (the reversion and the right to re-entry). To sever the bundle of the

lessor’s rights into pieces ignores the very nature of the ground lease system in this State.

                    (b) The Proper Vested Rights Analysis

       The special interest at the heart of this case is the right to re-enter and take

possession in the event of default (which is one of the two rights bundled as the lessor’s

reversionary interest in the Maryland ground rent). The State contends, however, that no

right is lost because ejectment and re-entry are merely remedies to enforce rent payments

and the landlord’s reversionary interest remains intact in the replacement of these

remedies with the foreclosure-and-lien remedy in Chapter 286. We disagree with much of

the State’s arguments regarding the nature of the implicated right in the context of the

ground lease system in this State. Particularly, we disagree with labeling the right of

reentry as a remedy that the Legislature may switch-out in a ground lease, and with the

State’s conclusion that the right is not vested, despite being part of the bundle of rights

essential to the nature of these leases.

       Understanding the nature of a “right of entry” can be confusing; thus, we pause to

review the nature of this strand of the helix that is the bundle of rights. See 1 John A.

Borron, Simes & Smith, The Law of Future Interests 267 n.1 (Borron ed., 3d ed. 2002)

(“Confusion of terminology is rampant in this area of the law [concerning the “right of

entry subject to condition broken” and the “possibility of reverter”] and great care must

be exercised in dealing with judicial utterances in which distinctions are obliterated by


                                            - 19 -
careless use of words.”). Although some treatises may use “possibility of reverter” as a

synonym for a “right of entry,” the appellate courts in this State have taken care to

distinguish these rights due to the differing legal distinctions and consequences flowing

from their effects. See, e.g., Arthur E. Selnick Assocs., Inc. v. Howard Cnty. Md., 206
Md. App. 667, 695-96, 51 A.3d 76, 93, cert. denied, 429 Md. 529, 56 A.3d 1241 (2012).

      The significance of the distinction is in the legal consequences of the rights.

             [T]he right of entry is frequently called a “possibility of
             reverter” even by courts which discriminate carefully between
             the legal consequences of the true possibility of a reverter (an
             interest which automatically revests in possession) and the
             right of entry (which becomes possessory only after an
             election). Of course, confusion is inevitable when a court
             refuses to recognize any distinction between the two.

Borron, supra, at 267 n.1 (citation omitted). See also The Knights & Ladies of Samaria

v. Bd. of Educ. of Charles Cnty., 113 Md. App. 656, 665 n.4, 688 A.2d 933, 937 n.4

(1997) (labeling this distinction between possibilities of reverter and rights of entry as

“sharp” and “crucial”). Borron explained further:

             Strictly speaking, under the Hohfeldian terminology,[17] the
             interest here considered would constitute a “power” and not a

      17
         “Hohfeldian terminology” refers to the influential contribution of Professor
Wesley Newcomb Hohfeld to analytical jurisprudence in the science of law. Of
importance here is Hohfeld’s scheme in which “he set forth eight fundamental
conceptions in terms of which he believed all legal problems could be stated.” Walter
Wheeler Cook, Introduction to Wesley Newcomb Hohfeld, Fundamental Legal
Conceptions As Applied in Judicial Reasoning and Other Legal Essays, at 5 (Walter
Wheeler Cook, ed., Yale University Press 1919). He arranges them in the following
scheme:

      Jural Opposites      right          privilege     power         immunity
                           no-right       duty          disability    liability
(Continued...)

                                          - 20 -
              “right,” for a by right, in the strict sense, is meant a claim
              which may be presently enforced. Until the owner of a right
              of entry affirmatively elects to forfeit her breach of the
              condition, there is no such present right of enforcement.
              Thus, suppose A conveys to B in fee upon the express
              condition that if B or his successors should ever sell
              intoxicating liquor on the premises, the grantor may reenter
              and forfeit the estate. Even though the condition is broken,
              unless A elects to forfeit the estate, he cannot sue B to recover


       Jural Correlatives   right         privilege      power         immunity
                            duty          no-right       liability     disability

Id. “With the clear recognition that the same term is being used to represent four distinct
legal conceptions comes the conviction that if we are to be sure of our logic we must
adopt and consistently use a terminology adequate to express the distinctions involved.”
Id. at 6. According to Professor Hohfeld, “the tendency—and the fallacy—has been to
treat the specific problem [of fundamental conceptions] as if it were far less complex than
it really is; and this commendable effort to treat as simple that which is really complex
has, it is believed, furnished a serious obstacle to the clear understanding, the orderly
statement, and the correct solution of legal problems.” Wesley Newcomb Hohfeld, Some
Fundamental Legal Conceptions as Applied in Judicial Reasoning, 23 Yale L. J. 16
(1913), reprinted in Wesley Newcomb Hohfeld, Fundamental Legal Conceptions As
Applied in Judicial Reasoning and Other Legal Essays, 26 (Walter Wheeler Cook, ed.,
Yale University Press 1919). Instead, according to Professor Hohfeld, “the right kind of
simplicity can result only from more searching and more discriminating analysis.” Id.
        In the context of Maryland ground rent leases, what we refer to as a “right of re-
entry” is not a “right” under Hohfeldian terminology, but rather is a “power” and a
“privilege.” In discussing the nature of the “right of entry,” Professor Hohfeld explains,

              in the case of a conveyance of land in fee simple subject to
              condition subsequent, after the condition has been performed,
              the original grantor is commonly said to have a “right of
              entry.” If, however, the problem is analyzed, it will be seen
              that, as of primary importance, the grantor has two legal
              quantities, (1) the privilege of entering, and (2) the power, by
              means of such entry, to divest the estate of the grantee. The
              latter’s estate endures, subject to the correlative liability of
              being divested, until such power is actually exercised.

Id. at 55.


                                           - 21 -
              possession. His election to forfeit will change his future
              interest to a present interest, and may fairly be regarded as the
              exercise of a power. Until such power is exercised, he has no
              technical “right”. It is for this reason, primarily, that the
              Restatement of Property has termed the interest a “power of
              termination.” (2 Restatement, Property (1936) § 155.)

Borron, supra, at 267 n.1. See also 16 A.L.R. 2d 1246 (Originally published in 1951)

(“This right of re-entry is not a reversion, a possibility of reversion, or an estate in land,

but is a mere right or chose in action — a right or power to terminate the estate of the

grantee and retake the same if there is a breach of condition — and if it is enforced, the

grantor would be in by the failure of the condition and not by a reverter.”) (citing 33 Am

Jur, Life Estates, Remainders, and Reversions, §§ 204, 205, 207, 208)). Because of the

important distinction in the legal consequences of these rights, we use the term “right of

re-entry” here.

       The State characterizes improperly the “right of re-entry” as synonymous, or

closely thereto, with ejectment (labeled by the State as “re-entry through ejectment”) and

classifies both as remedies. Black’s Dictionary defines a “remedy” as “[t]he means of

enforcing a right or preventing or redressing a wrong; legal or equitable relief.” Black’s

Dictionary 1320 (8th ed. 2004). In other words, “‘[a] remedy is anything a court can do

for a litigant who has been wronged or is about to be wronged.’” Id. (quoting Douglas

Laycock, Modern American Remedies 1 (3d ed. 2002)). The right of re-entry is not a

remedy, but is understood more properly as the right to pursue a provided remedy, such

as ejectment, to terminate the leasehold interest and recover rents due prior to the

termination. This distinction is pivotal in a proper analysis. The State argues that the



                                            - 22 -
substitution of the foreclosure-and-lien remedy in lieu of the “re-entry through ejectment”

is constitutional because the substituted remedy achieves the same purposes as its

deceased predecessor. The proper question rather is whether the foreclosure-and-lien

remedy provides an adequate remedy to replace ejectment as the current remedy for a

ground leaseholder to enforce the right of re-entry. If the foreclosure-and-lien remedy is

not an adequate replacement, then the analysis turns on whether the right of re-entry is

vested.

       We conclude that the foreclosure-and-lien remedy of Chapter 286 does not

provide the same safeguards for leaseholders as the prior ejectment remedy did. Under

ejectment, the remedy for the right of re-entry in ground rent leases prior to 2007, the

right of present possession is returned to the ground leaseholder, terminating the ground

lease such that the holder owned the property in fee simple (and not subject to any lease),

and provided the ground leaseholder (now owner in fee simple) the ability also to recover

rents due prior to the termination of the lease. Under Chapter 286’s foreclosure-and-lien

remedy, the ground leaseholder is not able to seek any judicial remedy to terminate the

lease such that he could regain the right to present possession of the property.

       Some may argue that this “slight” distinction is tolerable because the sole purpose

of the conveyance of a ground rent lease (and of the right to re-entry), from the viewpoint

of the landlord, is to secure payments of rent. Admittedly, the right of re-entry is




                                           - 23 -
described often as intending to secure payments of rent. 18 Although it may serve as

security for the payment of rent, that purpose is not the only one it serves. It serves as a


       18
         Such a description, however, is criticized just as often for failing to include the
other important aspect of the right of re-entry. For example, a Washington Practice of
Real Estate treatise, in discussing the traditional term “right of entry,” explained,

              Traditionally the right of entry has been treated as one of the
              reversionary future estates. However, the Restatement of
              Property and some writers influenced by it using the phrase
              “power of termination” and classified it as an “interest” rather
              than as a “right” or an “estate.” [See Restatement of Property
              §§ 24, 155 (1936); W. Stoebuck & D. Whitman, Law of
              Property, § 3.5 (3d ed. 2000); L. Simes, Future Interests
              (Hornbook) § 14 (2d ed. 1966. But 1 L. Simes & A. Smith,
              Future Interests § 241 (2d ed. 1956), which was published
              after Sime’s original Hornbook, uses the phrase “right of
              entry.”] The traditional terminology will be used here, first,
              because most courts seem to use and act upon it. Also, if the
              grantor has only a power to terminate the estate he has
              granted, as the Restatement says, while this explains the
              mechanism by which that estate ends, it does not explain how
              the grantor is restored to an estate.

17 Wash. Prac., Real Estate § 1.17 (2d ed.) (emphasis added). The treatise explained
further,

              The Restatement [of Property cited above] takes the position
              that the “power of termination” is not a power of
              appointment. If it were, that would explain how the grantor
              could appoint an estate to himself. But if he has only a power
              to terminate, how does he get any estate, unless he did indeed
              retain an estate, which the Restatement also denies. What
              would a bare power to terminate produce? An escheat to the
              state?

Id. § 1.17 n.3. The State here falls prey apparently to this misleading nature of the term
“power to terminate” and “right to re-enter” in concluding that the foreclosure-and-lien
remedy is an adequate replacement for the remedy of ejectment.




                                           - 24 -
means of terminating the lease as well. As Professor Bordwell stated aptly in his article

Seisin and Disseisin,

       As long, however, as right of entry remained a technical term of the land
       law, what gave it vitality was that it was something more than its name
       implied. Just as recovery in ejectment meant little unless the recoveror had
       some right or interest in the land which entitled him to hold the land after
       the recovery, so the right of entry meant little in itself. What gave it vitality
       was the title or interest, the right of property, back of the right to enter and
       which would be realized in possession by the entry. Right of entry was
       therefore not properly a mere right to recover the land. It was a right to
       enter and to enjoy such right of property as the holder had. It was right of
       entry plus right of property.

Percy Bordwell, Seisin and Disseisin, 34 Harv. L. Rev. 592, 609 (1921) (emphasis

added) (footnotes omitted).     Permitting the extinguishment of the right of re-entry

changes the very essence of these transactions in this State from a lease subject to rent

into a conveyance subject to rent, a label that this Court rejected previously. 19

Accordingly, the foreclosure-and-lien remedy cannot replace effectively the ejectment

remedy which is essential for the right of re-entry in Maryland ground rents. Thus,



       19
          Were we analyzing ground rent leases in Pennsylvania, we might agree more
easily with the State’s contention. In Pennsylvania, the ground rent lease is considered a
land conveyance subject to rent payments. See generally Richard M. Cadwalader, A
Practical Treatise on the Law of Ground Rents in Pennsylvania (Kay & Brothers ed.,
1879). In contrast, though, in Maryland, the ground rent system is considered a lease
subject to condition for rent payments. See generally W. Calvin Chesnut, The Effect of
Quia Emptores on Pennsylvania and Maryland Ground Rents, 91 U. Penn. L. Rev. 137
(1942) (discussing the difference between the two States’ ground rent systems). This
distinction has significant effects in multiple areas of the law. See, e.g., H. H. Walker
Lewis, The Taxation of Maryland Ground Rents, 3 U. Md. L. Rev. 314, 335-36
(discussing the different effects in taxation resulting from the distinction between the
Pennsylvania ground rent lease and its counterpart in Maryland).




                                            - 25 -
Chapter 286 cannot survive constitutional scrutiny because the right of re-entry is vested

in ground rents entered prior to its enactment.

       Due to the unique nature of the property rights invested in ground rent leases, 20

where the ground leaseholder’s rights are bundled, the right of re-entry is vested. In

mindful ignorance of clear, strong language describing this unique property interest, the

State seeks to separate the ground leaseholder’s rights for purposes of its vested rights

analysis and concludes that Chapter 286 does not impinge impermissibly on any vested

right. It imagines that, because the right of re-entry is a remedy, it is not a vested right,

and thus not subject to the heightened protections we contemplated in Muskin and Dua.

This view fails, however, to recognize the unique nature of the right of re-entry in the

ground rent lease system in this State as being inseparable from the vested rights of

reversion and to collect rent. As discussed earlier, the right of re-entry is part of the

bundle of rights, which is essential to the nature of ground rent leases. When viewing

that right under the proper analytical framework, this case becomes rather


       20
          Ground rent leases in this State are unique and so unusual (like an unattractive
unicorn) that it is widely recognized that “[r]ecourse to the legal encyclopedias is almost
hopeless.” Lewis, supra, at 314. The problem with referring to generalized statements in
legal encyclopedias for purposes of analyzing ground rent leases in this State is that
“[t]he encyclopedias fail adequately to distinguish the Maryland variety of ground rents
from their cousins in Pennsylvania and elsewhere and are replete with generalities and
citations which prove erroneous when applied to our own local product.” Id. at 314 n.2.
Thus, rather than refer to generalized statements in legal encyclopedias, we rely on
secondary sources and cases discussing this unique “mysterious being,” referred to by
Judge Kaufman as the “ground rent animal.” Frank A. Kaufman, The Ground Rent—
Mysterious but Beneficial, 5 U. Md. L. Rev. 1, 1, 2 (1940). See also id. at 72
(recognizing that the unique nature of Maryland ground rent leases stems from the fact
that “the exact form of the present Maryland system ‘just sort of’ evolved by accident”).


                                            - 26 -
straightforward.   The right of re-entry is vested and, thus, Chapter 286 impinges

unconstitutionally on it.

                                                 JUDGMENT OF THE CIRCUIT
                                                 COURT FOR ANNE ARUNDEL
                                                 COUNTY AFFIRMED; COSTS TO
                                                 BE PAID BY THE STATE OF
                                                 MARYLAND.




                                        - 27 -
Circuit Court for Anne Arundel County
Case No. 02-C-07-126810
Argued: September 9, 2013
                                        IN THE COURT OF APPEALS

                                               OF MARYLAND

                                                     No. 8

                                             September Term, 2013




                                           STATE OF MARYLAND

                                                          v.

                                        STANLEY GOLDBERG, ET AL.


                                              Barbera, C.J.
                                              Harrell
                                              Battaglia
                                              Greene
                                              Adkins
                                              Watts
                                              Cathell, Dale R. (Retired,
                                                     Specially Assigned),

                                                    JJ.




                                        Dissenting Opinion by Adkins, J.


                                              Filed: February 26, 2014
       I respectfully dissent because in my view the Majority erroneously confers vested

status on a contingent right, leading it to grant heightened protection to the right of reentry

in the event of default. By deeming that a right can be vested even though the ability to

exercise that right is still subject to a condition precedent, I believe the Majority errs. Only

because it views the right of reentry as a vested right does the Majority subject Chapter 286

of the 2007 Session Laws of Maryland (“Chapter 286") to the heightened scrutiny we

explained in Dua and Muskin. See Dua v. Comcast Cable of Md., Inc., 370 Md. 604, 630 n.9,

805 A.2d 1061, 1076 n.9 (2002); Muskin v. State Dep’t of Assessment and Taxation, 422 Md.
544, 30 A.3d 962 (2011). Because I do not believe that a contingent right can vest prior to

its condition precedent occurring, I would hold Chapter 286 to be a constitutionally

permissible substitution of remedies, well within the Legislature’s authority. Additionally,

I disagree with the Majority and would hold that the particular substitution of remedies

enacted by Chapter 286 is sufficient to protect the ground lease holder’s interests.

       I do not disagree with the Majority’s reminder that the Legislature may not

retroactively abrogate vested rights. I dissent, nonetheless, because the right of reentry is an

inchoate cause of action subject to a condition precedent. Namely, it is subject to the

condition precedent of “in the event of default.” No doubt the right of reentry may vest, but

that does not, absent the condition precedent occurring, make it vested. Because it is not a

vested right, the right of reentry in the event of default should not receive the heightened

protections that we grant to vested rights. Yet in its use of Muskin’s “bundle” language, the

Majority announces that in Maryland there are three certainties: death, taxes, and ground
lease tenants defaulting on their payments. The Majority does not explain why the Maryland

ground lease, which differs from a traditional lease only in ways irrelevant to the right of

reentry in the event of default,1 exists on a lonely jurisprudential island where the term

“vested” takes on a meaning recognized in no other jurisdiction in this country.

       Before further analyzing the difference between something being vested and

something being contingent, I want to explain the limits of our holding in Muskin. In

Muskin, we held the extinguishment and transfer provisions of Chapter 290 of the 2007

Session Laws of Maryland (“Chapter 290") invalid under the Maryland Declaration of Rights

and Constitution. Muskin, 422 Md. 544, 30 A.3d 962. We relied on Dua, which pronounced

it “firmly settled by this Court's opinions that the Constitution of Maryland prohibits

legislation which retroactively abrogates vested rights. No matter how ‘rational’ under

particular circumstances, the State is constitutionally precluded from abolishing a vested

property right or taking one person's property and giving it to someone else.” Dua, 370 Md.

at 623, 805 A.2d at 1072. Thus, what is a “vested property right” was our primary question

in Muskin, as well as in today’s case.




       1
        What sets apart the Maryland ground lease from a traditional lease is that the
arrangement allows for an enduring option to renew the lease at any point during the ninety-
nine year lease term. This complicates the traditional analysis of end-of-term reversion
because, unlike traditional leases devoid of a unilateral option to renew, determination of the
definitive date that the possessory interest reverts to the landlord can be complicated. Yet
this unilateral renewal right does not speak at all to the likelihood of default on rent
payments. Thus, our analysis of the right of reentry in the event of default should not be
colored by any of the idiosyncracies of this uniquely Maryland conveyance.

                                              2
       In reaching our holding in Muskin, we examined fully the prohibition against taking

away vested rights. 422 Md. at 559–560, 30 A.3d at 971. Prior to Chapter 290, there was

no central registry for ground rents in Maryland. Muskin, 422 Md. at 551, 30 A.3d at 966.

In Muskin we were asked to review legislation that would create such a registry. Id. Chapter

290 mandated that all ground rent holders submit a form and registration fee to a centralized

registry of ground rents by September 30, 2010. See Md. Code (1974, 2010 Repl. Vol.), §§

8-704 and 8-707(a) of the Real Property Article (“RP”). Most importantly, if a ground rent

owner failed to register by the deadline “the reversionary interest . . . under the ground lease

[would be ] extinguished and [the] ground rent [would be ] no longer payable[.]” RP §

8-708(a) (emphasis added). Furthermore, “[t]he extinguishment of the ground lease [would

be] effective to conclusively vest a fee simple title in the leasehold tenant, free and clear of

any and all right, title, or interest of the ground lease holder . . . .” RP § 8-708(c). Chapter

290 was a harsh change, because the extinguishment and transfer provisions “cut off all

remedies, while divesting impermissibly the real property and contractual vested rights of

ground rent owners.” Muskin, 422 Md. at 563, 30 A.3d at 973. In short, the asset vanished.

       In holding the extinguishment and transfer provisions of Chapter 290 invalid under

the Maryland Declaration of Rights and Constitution, we explained:

              A ground rent lease creates a bundle of vested rights for the
              ground rent owner, a contractual right to receive ground rent
              payments and the reversionary interest to re-enter the property
              in the event of a default or if the leaseholder fails to renew.
              These two rights cannot be separated one from the other;
              together they are the essence of this unique property interest,

                                               3
              and as such, vested rights analysis must consider them together.

Muskin, 422 Md. at 559–60, 30 A.3d at 971 (footnote omitted). The Majority interprets this

reasoning as a pronouncement that the right of reentry in the event of a default, by itself, is

a vested right. Yet, what we dealt with in Muskin differs dramatically from the legislation

here, and our explanation in Muskin must be seen in its proper perspective. There, the

challenged legislation abrogated a vested right—it involved a complete forfeiture of the

historical ground rent holder’s interest, merely from a failure to comply timely with a brand

new registration requirement.

       The retroactive abrogation of a vested right required that we look at all the rights the

ground rent holder possessed, and examine them in light of the constitutional standard. See

Muskin, 422 Md. at 559–60, 30 A.3d at 971. We categorized the rights in the bundle as

follows: (1) the property right to a reversion of ownership at the expiration of the lease; (2)

the contractual right to receive ground rent payments; and (3) the right to pursue the remedy

of reentry in the event of a default. Id. It is only by considering them together that their

respective roles become apparent. The right to re-take possession at the expiration of the

lease maintains the leaseholder’s interest in the property, and allows the ground lease to be

assigned, devised, or inherited. The contractual right creates the ability for the leaseholder

to receive payments. The right of reentry in the event of default allows the leaseholder to

enforce performance of the tenant’s payment obligation.

       At its core, the ground rent creates two inseparable rights: (1) the right to create an



                                              4
obligation tied to the land, and (2) the right to retain an interest in the land to allow for the

enforcement of that obligation. Thus, any change in how one of these rights is treated must

be analyzed in the context of the property interest as a whole. Under this framework, Chapter

290 was invalid because it abrogated a vested right and destroyed the underlying purpose of

the conveyance, which, from the landlord’s view, was to secure the payment, in perpetuity,

of interest on a sum of money. See Banks v. Haskie, 45 Md. 207, 217 (1876). If the ground

rent was not registered, even inadvertently, the ground lease holder lost all of its rights.

Thus, we held Chapter 290 unconstitutional because it abrogated a vested right.

          The Right Of Reentry In The Event Of Default Is Not A Vested Right

       In Muskin, we did not address the significant difference between the role of the

reversion at the end of the lease, and the contingent right of reentry in the event of default

because Muskin was a case about the Legislature’s complete vitiation of the vested end-of-

lease term reversion interest upon a failure to register. We had no need to analyze the role

of the right of reentry in the event of default with any specificity. Indeed, as we explained,

“[e]ven if [the rights in the ground lease] were analyzed separately, to determine one right

is vested is to find Chapter 290's extinguishment scheme flawed fatally.” Muskin, 422 Md.

at 560 n.9, 30 A.3d at 971 n.9. This is reflected in our explanation of the abrogated vested

rights, wherein we recognized that “[t]here can be no reasonable doubt that the reversionary

interest to real property and the contractual right to receive ground rent are vested rights

under Maryland law.”       Muskin, 422 Md. at 560, 30 A.3d at 971. Absent from this



                                               5
explanation is any hint or mention of the right of reentry in the event of default. This is

because once we determined that a failure to meet Chapter 290's registration requirement

could result in abrogation of the vested right to receive ground rents and the reversion at the

expiration of the lease, our analysis was complete. This renders any of our discussion of the

right of reentry in the event of default as collateral to the underlying holding in Muskin.

       Conversely, because the case before us implicates the distinction between the

reversion and the possibility of reverter, it is necessary to address this distinction. The

distinction between the end-of-lease reversion, which Chapter 290 impermissibly abrogated,

and the right of reentry in the event of default, which is also referred to as a possibility of

reverter,2 explains why the Legislature is prohibited from abrogating one, but may alter the

other. This distinction is best explained as follows:

              Despite its purely historical origin, the distinction between the



       2
       A preeminent treatise on real property, in discussing “Possibilities of reverter,” has
explained the contingent nature of the right of reentry upon breach:

              [t]he right of re-entry for breach of a condition, annexed to an
              estate in fee simple, is sometimes referred to as a possibility of
              reverter. The expression “revert,” however, signifies a return to
              the grantor of the ownership or possession by operation of law,
              and is not properly applicable to his reacquisition of the
              ownership or possession by entry or its equivalent. The right of
              re-entry in such a case might, consequently, so long as the
              condition has not been broken, more appropriately be referred
              to merely as a contingent right of re-entry.

2 Herbert T. Tiffany, The Law of Real Property § 314 (3d ed. 1939) (emphasis added)
(footnote omitted).

                                               6
              reversion and the possibility of reverter is still significant. The
              latter is generally a less substantial interest (because whether it
              ever becomes possessory depends upon some contingency) and
              is therefore accorded less protection.

              If an owner in fee simple transfers an estate in fee simple subject
              to a condition subsequent, the interest he now has is called a
              right of entry for breach of condition. Here again, the chance
              that the interest will become possessory depends upon whether
              there will be a breach of condition, and the interest is thus
              frequently less substantial than a reversion.

                                     *      *       *

              The right of entry which may thus co-exist with a reversion is
              distinguished from the reversion in that the right of entry
              involves a power in the owner thereof to terminate the
              possessory estate or not as he wishes, if the condition is broken.
              But, in the case of a reversion, a possessory interest revests
              automatically in the reversioner upon the happening of the event
              on which the particular estate is to terminate.

1 John A. Borron, Simes and Smith, The Law of Future Interests § 92 (Borron 3d ed. 2002)

(footnotes omitted). Thus, in a ground lease, the reversion and the right of reentry in the

event of default come from the same source and co-exist. Yet, they are legally distinct future

interests and are not treated the same under canons of property law. The reversion, because

it is possessory, is given strong legal protections from divestment—it is an estate in property.

This protection formed the basis of our holding in Muskin. The possibility of reverter,

because it is not a possessory interest prior to its condition precedent occurring, is not an

estate in property.

       In this case, the difference between the reversion, which Muskin protected, and the



                                                7
right of reentry in the event of default is the difference between a vested right and a

contingent right.   The Supreme Court has endorsed the following articulation of the

difference between an interest in property being vested and being contingent:

              “[R]ights are vested, in contradistinction to being expectant or
              contingent. They are vested when the right to enjoyment,
              present or prospective, has become the property of some
              particular person or persons, as a present interest. They are
              expectant when they depend upon the continued existence of the
              present condition of things until the happening of some future
              event. They are contingent when they are only to come into
              existence on an event or condition which may not happen or be
              performed until some other event may prevent their vesting.”

Pearsall v. Great Northern Ry. Co., 161 U.S. 646, 673, 16 S. Ct. 705, 713 (1896) (quoting

Thomas M. Cooley, The General Principles of Constitutional Law in the United States of

America 332 (2d ed. 1891)). Because a tenant’s default is an uncertain event, the right of

reentry in the event of default is a contingency. If a right or interest is subject to a

contingency, it cannot be considered vested in any recognized sense of the word, whether it

is “bundled” with other vested rights or not.3




       3
        The Majority makes frequent reference to the “bundle” that is the essence of a ground
lease. What the Majority does not address, and Muskin does not explain, is why being
present in the same contractual instrument and having a related goal requires that all
conveyed rights be of the same vested character. No other jurisdiction or court has ever
referred to the concept of a bundle of vested rights, or has articulated any principle that
explains why an otherwise contingent right becomes vested merely because of theoretical
proximity to vested rights in a lease contract. As explained above, the right of reentry in the
event of default is not what uniquely sets apart the Maryland ground lease from its traditional
cousins, and it plays no role beyond its traditional role in leases. Thus, it should not get
unique treatment in Maryland simply for being part of the same conveyance as vested rights.

                                                 8
       In addition to the Supreme Court, the following states have recognized the distinction

between vested rights and contingent rights: Florida, see Clausell v. Hobart Corp., 515 So.
2d 1275, 1276 (Fla. 1987) (“‘To be vested a right must be more than a mere expectation

based on an anticipation of the continuance of an existing law; it must have become a title,

legal or equitable, to the present or future enforcement of a demand.’” (quoting Div. of

Workers' Comp. v. Brevda, 420 So. 2d 887, 891 (Fla. 1st DCA 1982)); Louisiana, see

Tennant v. Russell, 214 La. 1046, 1052, 39 So. 2d 726, 728 (La. 1949) (“‘The right must be

absolute, complete, and unconditional, independent of a contingency, and a mere expectancy

of future benefit, or a contingent interest in property . . . does not constitute a vested right.’”

(quoting 16 C.J.S. Constitutional Law § 215)); Kansas, see Brown v. City of Topeka, 146
Kan. 974, 74 P.2d 142, 143 (Kan. 1937) (“a mere expectancy of future benefit, or a

contingent interest in property founded on anticipated continuance of existing laws, does not

constitute a vested right.”); California, see Dickey v. Ret. Bd., 16 Cal. 3d 745, 548 P.2d 689

(Cal. 1976) (holding that a right does not vest “but upon the happening of the contingency

upon which” the right is conditioned); New Hampshire, see In re Goldman, 151 N.H. 770,

774, 868 A.2d 278, 282 (N.H. 2005); Pennsylvania, see Hopkins v. Jones, 2 Pa. 69 (Pa.

1845); and Iowa, see Taylor v. Taylor, 118 Iowa 407, 92 N.W. 71 (Iowa 1902) (“whether a

legacy is vested or contingent depends upon the event, and not on the time. If the event is

uncertain, the legacy is contingent, though the time is fixed; and, if certain, the legacy is

vested, although the time is uncertain.”).



                                                9
       Here, the Majority relies on Muskin alone for the proposition that the right of reentry

in the event of default is a vested right held by ground lease owners. In so doing, the

Majority confers vested status on a right that simply, analytically, cannot be inherently

vested. To say a right is vested means “(a) that there is no condition precedent to B’s interest

becoming a present estate other than the natural expiration of A’s estate for life, and (b) that

it is theoretically possible to identify who would get the right to possession if A’s estate

should end at any time.” Thomas F. Bergin and Paul G. Haskell, Preface to Estates in Land

and Future Interests, 71 (1st ed. 1966) (italics in original). Prior to the condition precedent

occurring, to speak of the right as vested is to conflate the possible with the necessary. Thus,

the right should not receive the heightened protection we extended to vested rights in Dua

and Muskin.

                            The Right Of Reentry Is A Remedy

       I echo Judge Watts’ view that the right of reentry is a remedy. The Legislature is

allowed to alter the remedies available at law. Although vested rights may not be abrogated,

              [t]here exists, however, an exception to this general prohibition
              that applies solely to remedies and rules of evidence. We have
              held consistently that the Legislature has the power to alter
              the rules of evidence and remedies, which in turn allows
              statutes of limitations and evidentiary statutes to affect vested
              property rights.

Muskin, 422 Md. at 561, 30 A.3d at 971 (emphasis added). Because the right of reentry is

merely a contingent right to pursue a given judicial remedy, the Legislature may alter it

without running afoul of this Court’s aversion to the retrospective abrogation of vested

                                              10
property rights. See 2 Sutherland’s Statutory Construction § 674 (2d ed. 1904) (“[n]o person

can claim a vested right in any particular mode of procedure for the enforcement or defense

of his rights.”).

       Chapter 286 grants ground lease holders a sufficient substitute method of enforcing

a tenant’s obligation to pay—the lien-and-foreclosure process set forth in RP § 8-402.3. The

role of the right of reentry in the event of default is to provide a means for ground lease

holders to enforce the tenant’s obligation to pay rent. The lien-and-foreclosure process

announced by Chapter 286 also effectuates the purpose the Majority ascribes to the right of

reentry, allowing the landlord to terminate the leasehold interest and recover rents due.

       I disagree with interpreting the ability to retake possession in the event of default as

if it were the purpose, or even a purpose, of the ground lease. It is not. The ground rent

system arose as a means of exchanging long-term home financing for an indefinite stream

of payments. See Banks, 45 Md. at 218. Additionally, the right of reentry in the event of

default was written into ground leases to secure payment, not to allow the landlord to retake

present possession. See Wylie v. Kirby, 115 Md. 282, 287, 80 A. 962, 964 (1911) (“There

is nothing in the lease or in the record at large to justify the inference that the condition of

forfeiture was intended to serve any other purpose than that of a security for the payment of

the rent at the times and in the installments prescribed[.]”); see also 1 Pomeroy’s Equity

Jurisprudence § 453 (4th ed. 1918) (“such condition and forfeiture are intended merely as

a security for the payment of money.”); and 3 Story’s Equity Jurisprudence §1727 (14th ed.



                                              11
1918) (“the right of entry is deemed to be intended to be a mere security for the payment of

rent.”).

       Nothing in Chapter 286 changes the underlying nature of the ground lease agreement.

The changes in remedy wrought by Chapter 286 do not detract from use of the ground rent

as a vehicle to obtain long-term home financing and secure an income stream. Having the

right to take possession and terminate the tenant’s right at an earlier date was only a remedy

to enforce the tenant’s obligation, not an asset in its own right. Thus, that the landlord may

not retake present possession under Chapter 286 does not render the substitution of remedies

deficient.

       The Majority rests its analysis on our holding in Muskin, and no other source, for the

proposition that by sheer fiat a Court may confer vested status on a property right whose

condition precedent has not yet occurred. I do not contest that once the tenant does default

on his or her payments, then the right of reentry vests. The Legislature does not have the

power to abrogate such vested rights. Yet here, the right the Legislature seeks to abrogate

is not, by any recognized definition, a vested one. The Legislature is allowed to alter the

remedies available at law, and here the new remedy does not deprive the ground lease holder

from being made whole in the event of a tenant default, in the manner contemplated by the

lease. This makes Chapter 286 a permissible substitution of remedies. Thus the heightened

protections contemplated in Dua and reiterated in Muskin do not apply to the right of reentry




                                             12
in the event of default. I would reverse the Circuit Court for Anne Arundel County. Thus,

I most respectfully dissent.




                                           13
Circuit Court for Anne Arundel County
Case No. 02-C-07-126810
Argued: September 9, 2013

                                              IN THE COURT OF APPEALS

                                                   OF MARYLAND

                                                         No. 8

                                                  September Term, 2013
                                        ______________________________________

                                                STATE OF MARYLAND

                                                           v.

                                             STANLEY GOLDBERG, ET AL.
                                        ______________________________________

                                                  Barbera, C.J.,
                                                  Harrell
                                                  Battaglia
                                                  Greene
                                                  Adkins
                                                  Watts
                                                  Cathell, Dale R. (Retired,
                                                         Specially Assigned),

                                                        JJ.
                                        ______________________________________

                                              Dissenting Opinion by Watts, J.
                                        ______________________________________

                                                  Filed: February 26, 2014
       Respectfully, I dissent, and would reverse the circuit court’s grant of appellees’

motion for summary judgment.

       In a matter of first impression, this Court is called upon to directly address the

issue of ejectment as a remedy for non-payment of ground rent; and, oddly, this Court

determines that the statutorily created remedy of ejectment–contingent on non-payment

of rent by the lessee and proper notice by the lessor–is, indeed, a remedy but is “essential

for the right of re-entry in Maryland grounds rents[,]” and, thus, Chapter 286 of the 2007

Laws of Maryland is unconstitutional. Majority Slip Op. at 26. So unusual is this

conclusion that a detailed and reasoned review of the history of ground rent leases,

relevant case law, and applicable statutes in Maryland is warranted.

       As early as 1953, in Kolker v. Biggs, 203 Md. 137, 141, 99 A.2d 743, 745 (1953),

we discussed the history and complications of ground rent leases in Maryland,

explaining:

              Ground rent leases, which were rare in England but common in
       Ireland, were introduced in Maryland before the Revolution. Seldom used
       in other States,[1] they have been a favorite form of tenure in Baltimore. In

       1
       “[G]round rent is found primarily in Maryland and Pennsylvania.” Black’s Law
Dictionary 1323 (8th ed. 2004). The Superior Court of Pennsylvania has described
“ground rent,” as defined by Pennsylvania law, stating:

      In Pennsylvania ground rent is a “perpetual rent reserved to himself and his
      heirs, by the grantor of land in fee-simple, out of the land conveyed. It is in
      the nature of an emphyteutic rent. Our Supreme Court . . . has further
      defined ground rent as: “an incorporeal hereditament . . . an interest in land
      distinct and separate from the land out of which it issues. . . . A ground rent is
      created when the owner of land conveys his whole estate in fee simple to
      another, reserving for himself a rent service; the grantor has the ground rent
      estate and the grantee the ownership of the land subject to payment of the
(Continued...)
       the ground rent lease, as used in Maryland, the owner of the land in fee
       simple leases it for the period of 99 years, with a covenant for renewal from
       time to time forever upon payment of a small renewal fine, upon the
       condition that the lessee will pay a certain rent and that if the payment is in
       default the lessor may reenter and terminate the lease. The lessee also
       covenants to pay all taxes on the property. The leasehold is considered in
       the law as personal property, but in practical effect it is real property
       subject to payment of the ground rent and all taxes on the land and
       improvements.

       ground rent. . . . A ground rent is assignable. . . . Such an assignment passes
       legal title not only to the right of distress, the power to re-enter, etc., but to all
       the remedies of whatever description which the grantor had against the
       grantee. . . .”

Treasure Lake Prop. Owners Ass’n, Inc. v. Meyer, 832 A.2d 477, 482-83 (Pa. Super. Ct.
2003) (citations omitted) (some omissions in original). In Pennsylvania, a ground lease
owner has several remedies to utilize for nonpayment of ground rent, including: (1) “[a]n
action in personam to recover any amount due on a ground rent . . . in accordance with
the rules governing a civil action[,]” Pa. R.C.P. 1161(a); (2) “[a]n action in rem to
enforce a ground rent . . . in accordance with the rules governing the action of mortgage
foreclosure,” Pa. R.C.P. 1162(a); (3) the “right to distrain for rent due,” Pa. R.C.P. 1163;
(4) “the right of entry[,]” Pa. R.C.P. 1163; and (5) “any other remedy provided by law[,]”
Pa. R.C.P. 1163.
        Although the Majority attempts to distinguish the ground rent system in
Pennsylvania from the ground rent system in Maryland, see Majority Slip Op. at 26 n.19,
characterizing ground rent in Pennsylvania as “a land conveyance subject to rent
payments” and ground rent in Maryland as “a lease subject to condition for rent
payments[,]” such a distinction is meaningless. Although there may exist distinctions in
taxation between Maryland and Pennsylvania with regard to ground rent, ground rent in
both states boils down to a conveyance of an interest in land, whether in fee simple or by
lease, subject to rent payments. Compare Kolker, 203 Md. at 141, 99 A.2d at 745 (“In
the ground rent lease, as used in Maryland, the owner of the land in fee simple leases it
for the period of 99 years, with a covenant for renewal from time to time forever upon
payment of a small renewal fee, upon the condition that the lessee will pay a certain
rent[.]”), with Treasure Lake Prop. Owners Ass’n, 832 A.2d at 482-83 (“A ground rent is
created when the owner of land conveys his whole estate in fee simple to another,
reserving for himself a rent service; the grantor has the ground rent estate and the grantee
the ownership of the land subject to payment of the ground rent.” (Citation omitted)).
This Court has described the ground rent system in Maryland in the same terms as the
system in place in Pennsylvania, i.e., the transfer of land subject to payment of ground
rent.


                                              -2-
             Long ago it was found that Maryland’s unique system of ground rent
      leases had resulted in the complication of many legal titles.[2] Very often
      the ground rents were small and were not collected for many years, and
      when the land was subdivided and owned by many persons, it was difficult
      to obtain clear titles for the properties.



      2
       In Hawaii, there exists a similar system of “ground leases.” The Supreme Court
of Hawaii has discussed the history of ground leases within the state as follows:

              The State legislature has recognized that Hawaii’s limited supply of
      land is controlled to a great extent by a few large landowners. Some of these
      fee owners have chosen to lease their property under long-term leases
      resulting in a shortage of fee simple residential land. Thus, many people . . .
      must accept long-term ground leases in order to acquire the land needed to
      build their homes. Consequently, long-term ground leases have evolved into
      sophisticated instruments that grant property rights beyond mere possession.
      For example, Hawaii residential leases often include a provision that permits
      lessees to mortgage and sell their leasehold estates, thereby implicating the
      interests of third parties when lessees mortgage or transfer their leasehold
      estates. In effect, lessees . . . have been granted leasehold title to real
      property by their lessor, which for commercial and other legal purposes, is
      similar to fee simple ownership.

Queen Emma Found. v. Tingco, 845 P.2d 1186, 1190 (Haw. 1992) (citations and footnote
omitted), reconsideration denied, 849 P.2d 81 (Haw. 1993). In Tingco, 845 P.2d at 1191,
the Supreme Court of Hawaii held “that long-term residential ground leases . . . cannot be
cancelled or forfeited in a district court summary possession action[,]” a statutory
proceeding that enabled a ground lease landlord to regain possession of the property and
remove a tenant who is wrongfully in possession, because “the only court that may take
cognizance of actions seeking the cancellation or forfeiture of [ground] leases is the
circuit court.” The Supreme Court of Hawaii recognized that the “lessee’s interests are of
limited duration and require the payment of rent to the leased fee owner[,]” id. at 1190
n.10, but determined that because a lessee’s leasehold estate may be readily mortgaged,
condemned, or assigned, and because “title to real estate is in question[,]” “a lessor
seeking to dispossess a long-term lessee must file his complaint in the circuit court[.]”
Id. at 1190.
        In Hawaii, as in Maryland, a lessor seeking satisfaction for non-payment of rent is
required to file a complaint in the circuit court–i.e., there is no automatic right to
dispossess due to non-payment of rent.


                                           -3-
(Citations omitted). See also Heritage Realty, Inc. v. Baltimore, 252 Md. 1, 3-6, 248
A.2d 898, 899-901 (1969) (discussing the development of ground rent law in Maryland).

       Historically, ground lease owners in Maryland had three remedies for the

nonpayment of ground rent: (1) distraint, see Heritage Realty, 252 Md. at 3, 248 A.2d at

900 (“Since the [ground] rent was categorized as a rent service, the remedy of distraint

was available to the lessor.” (Citation omitted)) 3; (2) a civil action for a monetary

judgment in the amount of the past due ground rent, see Md. Code Ann., Real Prop. Art.

(1974, 2003 Repl. Vol.) (“R.P.”) § 8-402.2(c)(2); and (3) prior to the enactment of

Chapter 286, ejectment, which was governed by R.P. § 8-402.2(a) and authorized an

action for possession of the property pursuant to R.P. § 14-108.1. Under R.P. § 8-

402.2(a) and R.P. § 14-108.1, if a ground lease owner was successful in ejecting a ground

lease tenant, the ground lease owner, who already possessed title to the land subjected to

ground rent, also obtained title to the house on the land.

       In December 2006, The Baltimore Sun published a thorough three-part series of

articles highlighting the abuses of the ejectment remedy as used against ground lease

tenants. In the first article, The Baltimore Sun reported:

              Baltimore’s arcane system of ground rents, widely viewed as a
       harmless vestige of colonial law, is increasingly being used by some
       investors to seize homes or extract large fees from people who often are
       ignorant of the loosely regulated process, an investigation by The Sun has
       found.


       3
        Black’s Law Dictionary defines “distrain” as follows: “To force (a person, usu. a
tenant), by the seizure and detention of personal property, to perform an obligation (such
as paying overdue rent).” Black’s Law Dictionary 508 (8th ed. 2004).


                                            -4-
              Tens of thousands of Baltimore homeowners must pay rent twice a
       year on the land under their houses. If they fall behind on the payments,
       the ground rent holders can sue to seize the houses – and have done so
       nearly 4,000 times in the past six years, sometimes over back rent as little
       as $24, The Sun found.

Fred Schulte and June Arney, On shaky ground, THE BALTIMORE SUN, Dec. 10, 2006,

available     at      http://www.baltimoresun.com/business/real-estate/bal-groundrent1-

12102006,0,2042038.story (last visited January 30, 2014). The article stated that its

investigation revealed the following:

       No other private debt collectors in Maryland can obtain rewards so
       disproportionate to what they are owed. In contrast [to] a foreclosure, the
       holder of an overdue ground rent can seize a home, sell it[,] and keep every
       cent of the proceeds. To prevent seizure, homeowners almost always have
       to pay fees that dwarf the amount of rent they owe.

Id.

       In response to the outrage generated by what was seen as abuses of the ejectment

remedy by ground lease owners, as well as other problems with the ground rent system,

State legislators proposed amendments to the ground rent statutes. See Fred Schulte and

June Arney, Bills to tackle ground rents, THE BALTIMORE SUN, Dec. 13, 2006, available

at    http://articles.baltimoresun.com/2006-12-13/news/0612130289_1_ground-rent (last

visited January 30, 2014). One of those amendments–Chapter 286, concerning remedies

for nonpayment of ground rent–was subsequently enacted. Chapter 286 was designed to

eliminate the remedy of ejectment for non-payment of ground rent. The purpose of

Chapter 286 was stated as follows:

              FOR the purpose of applying provisions of law authorizing a
       landlord under a ground lease to bring an action for ejectment for
       nonpayment of ground rent to certain property; repealing provisions of law


                                          -5-
       entitling the holder of a ground rent to reimbursement for certain expenses
       incurred in collecting past due ground rent and filing an action for
       ejectment; providing that the establishment of a lien is the remedy for
       nonpayment of a ground rent on certain residential property; requiring a
       certain person seeking to impose a lien to give a certain notice to certain
       persons in a certain manner; . . . providing for the enforcement and
       foreclosure of a lien; . . . providing that certain provisions of law
       authorizing a certain action for possession do not apply to certain actions
       for nonpayment of ground rent; . . . and generally relating to remedies for
       nonpayment of ground rent.

As enacted, R.P. (1974, 2010 Repl. Vol.) § 8-402.3(c), applicable to residential property,

eliminates the remedy of ejectment and now provides the following remedies to ground

lease owners for nonpayment of ground rent:

       (1) Notwithstanding any provision of a ground lease giving the ground
       lease holder the right to reenter, the establishment of a lien under this
       section is the remedy for nonpayment of a ground rent.

       (2) This section does not affect the right of a ground lease holder to bring a
       civil action against the leasehold tenant seeking a money judgment for the
       amount of the past due ground rent.[4]



       4
         Of note, the prohibition against ejectment was limited to “residential property that
is or was used, intended to be used, or authorized to be used for four or fewer dwelling
units[,]” R.P. §§ 8-402.3(b)(1), 8-402.2(a)(2); i.e., ejectment remains a remedy that can
be employed by ground lease owners for nonpayment of ground rent where the property
is:

              (i) Leased for business, commercial, manufacturing, mercantile, or
       industrial purposes, or any other purpose that is not primarily residential;
              (ii) Improved or to be improved by any apartment, condominium,
       cooperative, or other building for multifamily use of greater than four
       dwelling units; or
              (iii) Leased for dwellings or mobile homes that are erected or placed
       in a mobile home development or mobile home park.

R.P. §§ 8-402.3(b)(2), 8-402.2(a)(1).


                                            -6-
The amendments to the ground rent statutes, including Chapter 286, did not change the

ground lease owner’s ability to bring a civil action against a tenant for a money judgment

in the amount of the past due ground rent, see R.P. § 8-402.3(c)(2), nor did the

amendments alter the ground lease owner’s reversionary interest if the leaseholder fails to

renew, see R.P. § 8-402.3(a)(3)(i) (defining a “Ground lease holder” as “the holder of the

reversionary interest under a ground lease”).

       Passage of the amendments to the ground rent statutes met with immediate

challenges. In Muskin v. State Dep’t of Assessments & Taxation, 422 Md. 544, 549-50,

30 A.3d 962, 965 (2011), we addressed a challenge to the constitutionality of one of the

amendments–Chapter 290, the Ground Rent Registry Statute–which required the State

Department of Assessments and Taxation (“SDAT”) to maintain an online registry of

ground rent leases. Under Chapter 290, if a ground lease holder failed to register the

property with SDAT by the statutory deadline, SDAT was authorized to issue an

extinguishment certificate transferring the reversionary interest from the ground lease

holder to the ground rent tenant.

       To understand the issue currently before this Court, it is important to recognize

what was not before the Court in Muskin–i.e., in Muskin, we did not address the issue of

ejectment as a remedy for non-payment of ground rent. In Muskin, the issue squarely

before the Court was the propriety of extinguishment of a ground rent lease as a

consequence for the failure to register the lease pursuant to Chapter 290. No one in

Muskin failed to pay ground rent, and no one was subject to ejectment. Indeed, Chapter




                                           -7-
290 did not purport to address or regulate in any manner the act of ejectment as a remedy

for non-payment of ground rent.

       In Muskin, 422 Md. at 550, 30 A.3d at 965, with the Honorable Glenn T. Harrell,

Jr. writing for this Court, we held that the extinguishment and transfer provisions of

Chapter 290 were invalid because they violated “specific prohibitions on the

retrospective application of statutes that lead to the abrogation of vested rights and the

taking of property without just compensation[,]” but held that the registration requirement

was valid. We explained Maryland’s constitutional protections for vested rights, stating:

“Together, Maryland’s Declaration of Rights and Constitution prohibit the retrospective

reach of statutes that would have the effect of abrogating vested rights.” Muskin, id. at

555, 30 A.3d at 968 (citation omitted). Quoting Dua v. Comcast Cable of Md. Inc., 370
Md. 604, 623, 805 A.2d 1061, 1072 (2002), we stated:

       [I]t has been firmly settled by this Court’s opinions that the Constitution of
       Maryland prohibits legislation which retroactively abrogates vested rights.
       No matter how “rational” under particular circumstances, the State is
       constitutionally precluded from abolishing a vested property right or taking
       of a person’s property and giving it to someone else.

Muskin, 422 Md. at 556-57, 30 A.3d at 969.

       In assessing the constitutionality of Chapter 290, we addressed “whether the

statute [operated] retrospectively and abrogate[d] a vested right or [took] property

without just compensation.” Id. at 557, 30 A.3d at 969.       Applying the analysis of the

Supreme Court of the United States in Landgraf v. USI Film Prods., 511 U.S. 244, 270

(1994), we held that Chapter 290 was a retrospective statute because it “impact[ed]

impermissibly the reasonable reliance and settled expectations of ground rent owners by


                                           -8-
virtue of its extinguishment and transfer features as the consequences for non-registration

(or untimely registration) of ground rents.” Muskin, 422 Md. at 558, 30 A.3d at 970.

       As to whether Chapter 290 as a retrospective statute impermissibly abrogated

vested rights, we stated:

               A ground rent lease creates a bundle of vested rights for the
       ground rent owner, a contractual right to receive ground rent
       payments and the reversionary interest to re-enter the property in the
       event of a default or if the leaseholder fails to renew. These two rights
       cannot be separated one from the other; together they are the essence of this
       unique property interest, and as such, vested rights analysis must consider
       them together. As pointed out by the SDAT, there is no Maryland case on
       point that has held that the rights created under a ground lease are vested
       rights. Courts have struggled with the difficulty of determining a precise
       definition of vested rights.

       . . . There can be no reasonable doubt that the reversionary interest to
       real property and the contractual right to receive ground rent are
       vested rights under Maryland law. Heritage Realty, 252 Md. at 11, 248
       A.2d at 904 (recognizing the importance of the reversionary interest, stating
       that “[t]he owner [of the reversionary interest] is entitled to receive fair
       market value on condemnation”).

Muskin, 422 Md. at 559-60, 30 A.3d at 971 (footnotes and one citation omitted)

(alterations, omission, and some emphasis in original). Accordingly, we held “that the

extinguishment and transfer provisions of Chapter 290 [were] unconstitutional” because

the statute was retrospective and abrogated vested property rights. Id. at 560, 30 A.3d at

971.

       Most significantly, however, in Muskin, id. at 561, 30 A.3d at 971, we held that an

exception to the general prohibition against statutes that abrogate vested rights exists in

circumstances where the statute “applies solely to remedies and rules of evidence.” We

explained:


                                           -9-
       We have held consistently that the Legislature has the power to alter the
       rules of evidence and remedies, which in turn allows statutes of limitations
       and evidentiary statutes to affect vested property rights. Thistle v.
       Frostburg Coal Co., 10 Md. 129, 145 (1856) (holding that the Legislature
       has the power to alter and remodel the rules of evidence and remedies);
       Wilson v. Simon, 91 Md. 1, 6, 45 A. 1022, 1023 (1900) (holding that the
       Legislature may abrogate retrospectively a property or contract right if
       there are other remedies available); Allen v. Dovell, 193 Md. 359, 363-64,
       66 A.2d 795, 797 (1949) (holding that the Legislature has the power to
       amend statutes of limitations so long as there is a reasonable time for
       enforcement of a cause of action); Langston [v. Riffe], 359 Md. [396,] 407,
       754 A.2d [389,] 394 [(2000)] (holding valid statutes that altered only the
       procedures involved in enforcing rights or remedies available for
       enforcement); but see Prince George’s Cnty. v. Longtin, 419 Md. 450, 19
A.3d 859 (2011), where the court refused to give retrospective application
       of a statutory damages “cap” to a previously accrued cause of action.

Muskin, 422 Md. at 561, 30 A.3d at 971-72. We distinguished the vested rights at issue

in the case–the extinguishment and transfer of the ownership interest in a ground rent

lease–from remedies and evidence rules, and stated that the exception does not apply

where the statute eliminates all remedies or “divests a right through instrumentality of the

remedy, and under the preten[s]e of regulating it[.]” Id. at 562-63, 30 A.3d at 972-73

(citations omitted) (first alteration in original). Indeed, we determined that Chapter 290

“purport[ed] to regulate vested rights, but in effect remove[d] all remedies and

extinguishe[d] those rights completely.” Id. at 563, 30 A.3d at 973. As such, in Muskin,

id. at 563, 30 A.3d at 973, we held that the extinguishment and transfer provisions of

Chapter 290 impermissibly divested ground rent owners of their real property and

contractual vested rights.

       Turning to the issue before this Court in this case–the constitutionality of the

substitution of lien and foreclosure proceedings for the remedy of ejectment as a



                                           - 10 -
consequence for non-payment of ground rent–as in Muskin, I would begin the analysis by

first addressing whether Chapter 286 operates retrospectively. As previously stated, this

Court has adopted the Landgraf analysis, by which we evaluate a statute for “‘fair notice,

reasonable reliance, and settled expectations’ to determine ‘the nature and extent of the

change in law and the degree of connection between the operation of the new rule and a

relevant past event.’” Muskin, 422 Md. at 557-58, 30 A.3d at 969-70. Applying that

analysis to Chapter 286 leads to the conclusion that Chapter 286 is a retrospective statute

because it impacts the reasonable reliance and settled expectations of ground lease

owners by substituting one remedy (ejectment) with another remedy (lien and

foreclosure) in circumstances involving residential property.

       Nonetheless, I would hold that Chapter 286’s status as a retrospective statute is of

no consequence because Chapter 286 does not impermissibly abrogate ground lease

owners’ vested rights.

       To begin, it is undisputed that Muskin did not address the issue of ejectment as a

remedy for nonpayment of ground rent. In Muskin, this Court simply was not confronted

with the issue of whether the remedy or action of ejectment was a vested right held by

ground lease owners or was indispensable to the right of re-entry. Instead, as discussed

above, the sole question in Muskin was whether extinguishment of the entire ground

lease and transfer of title to the ground lease tenant for the ground lease owner’s failure to

register by the statutory deadline was unconstitutional.        At one point, however, in

Muskin, in unexplained dicta, we discussed the reversionary interest to re-enter the

property if the leaseholder failed to renew as synonymous with the ability to re-enter to


                                            - 11 -
eject the ground lease tenant in the event of a default, and lumped both together as being

a “right” held by a ground lease owner. See 422 Md. at 559, 30 A.3d at 971 (“A ground

rent lease creates a bundle of vested rights for the ground rent owner, a contractual right

to receive ground rent payments and the reversionary interest to re-enter the property

in the event of a default or if the leaseholder fails to renew.” (Emphasis added)). In

Muskin, though, despite the instant Majority opinion, it is evident that the reversionary

interest if the leaseholder fails to renew the lease is the vested right, not the action or

remedy of re-entering the property upon default. See id. at 560, 30 A.3d at 971 (“There

can be no reasonable doubt that the reversionary interest to real property and the

contractual right to receive ground rent are vested rights under Maryland law.”). In

Muskin, we did not hold that the right of re-entry was a vested right, nor did we need to

consider any issue of ejectment, as the issue was not before this Court at that time. All

that can be clearly gleaned from Muskin is that the contractual right to receive ground

rent and the reversionary interest if the leaseholder fails to renew–not re-entering

upon default–are vested rights that cannot be impermissibly abrogated by a retrospective

statute.

       There is no dispute that the reversionary interest in property–where the leaseholder

fails to renew at the end of the lease–and re-entering the property in the event of default

are distinct. The former is an interest held by the ground lease owner to be exercised

automatically upon the termination of the ground lease rent by operation of law, i.e., no

court involvement or notice is required. By contrast, re-entering the property in the event

of default, via ejectment, is a statutory remedy for nonpayment of ground rent that


                                          - 12 -
permits a ground lease owner to bring an action for possession of the property after

certain notice is provided to the ground lease tenant, and a ground lease owner obtains a

judgment through the trial court to eject the ground lease tenant from the property. The

Majority does not dispute that ejectment is a remedy, not part of the reversionary

interest. 5 See Majority Slip Op. at 23-24, 26. Indeed, the Majority states that the right of


       5
        The Majority takes pains to distinguish between a possibility of reverter and a
right of entry. See Majority Slip Op. at 20-21. In so doing, the Majority cites Arthur E.
Selnick Assocs., Inc. v, Howard Cnty., 206 Md. App. 667, 695-96, 51 A.3d 76, 93, cert.
denied, 425 Md. 529, 56 A.3d 1241 (2012), in which the Court of Special Appeals
described the distinctions between a possibility of reverter and a right of entry as follows:

               In a fee simple determinable estate, where land is devised for a
       certain purpose, and it is the testator’s intention that it shall be used for that
       purpose only, and that on the cessation of such use, the estate shall end
       without re-entry by the grantor, a possibility of reverter arises. . . . In a fee
       simple determinable estate, when the estate is determined, a fee simple
       absolute estate [is] reestablished in those entitled under the original
       grantors. It [is] not necessary . . . to assert a claim to the fee simple
       absolute estate or to take any other positive action, as the grantors acquire[]
       a fee simple absolute estate by the realization of the possibility of reverter.

              In a fee simple subject to a condition subsequent estate, [t]he failure
       of a condition subsequent . . . merely gives rise to a right of entry; the
       grantor does not obtain a fee simple absolute [estate] until he or she enters
       and retakes the land. Thus, in a fee simple determinable estate, the
       grantor’s interest vests in fee simple absolute instantaneously with the
       failure of the limitation; however, in a fee simple subject to a condition
       subsequent estate, the grantor must affirmatively exercise his or her right of
       reentry after the failure of the condition subsequent to obtain title in fee
       simple absolute.

(Omissions and alterations in original) (citations and internal quotation marks omitted).
The Majority also cites The Knights & Ladies of Samaria v. Bd. of Educ. Of Charles
Cnty., 113 Md. App. 656, 665 n.4, 688 A.2d 933, 937 n.4 (1997), in which the Court of
Special Appeals emphasized the “sharp distinction” that exists between the possibility of
reverter and the right of entry, explaining:
(Continued...)

                                             - 13 -
re-entry, not the reversionary interest, is the “right to pursue a provided remedy, such as

ejectment[.]” Majority Slip Op. at 23.

       That said, I completely disagree with the Majority’s characterization of the right of

re-entry as “vested.” See Majority Slip Op. at 26-27. A thing does not become a vested

right under the law simply because we label it as such. The Majority fails to cite any case

law or to provide any support for the proposition that the right of re-entry is a vested

right. Instead, as explained by the Honorable Sally D. Adkins in her dissenting opinion,

Maryland case law leads to the determination that the right of re-entry is, at best, a

contingent right. 6 See Dissent Slip Op. at 1. Indeed, the Majority concedes as much:

“This right of re-entry is not a reversion, a possibility of reversion, or an estate in land,

but is a mere right or chose in action – a right or power to terminate the estate of the

grantee and retake the same if there is a breach of condition – and if it is enforced, the

grantor would be in by the failure of the condition and not by a reverter.” Majority Slip

Op. at 23 (quoting 16 A.L.R. 2d 1246). As conceded by the Majority, a review of the




       [T]he failure of a special limitation, such as a possibility of reverter, results
       automatically in the reversion of an estate to the original grantor in fee
       simple absolute without the need for entry. The failure of a condition
       subsequent, however, merely gives rise to a right of entry; the grantor does
       not obtain a fee simple absolute until he or she enters and retakes the land.

(Citations omitted). These cases support the very proposition at the heart of the matter–
that the reversionary interest if the leaseholder fails to renew is distinct from re-entering
the property upon default, via ejectment.
       6
         Assuming as the Majority contends that there exists a separate right of re-entry
provided by a source other than the statutory ejectment process, the right is at most
contingent. See Majority Slip Op. at 23-25.


                                            - 14 -
history of ground rent leases in Maryland leads to the inescapable conclusion that right of

re-entry (re-entering upon default) is distinct from the reversionary interest (where the

leaseholder fails to renew); and, prior to the enactment of Chapter 286, the right of re-

entry involved ejectment–a remedy created by the General Assembly and now replaced

by the General Assembly with the remedy of lien and foreclosure.

          In sum, in Muskin, although we stated that a ground rent lease creates a “bundle of

vested rights” for the ground rent owner–specifically, “a contractual right to receive

ground rent payments and the reversionary interest to re-enter the property in the event of

a default or if the leaseholder fails to renew”–we never held that the right of re-entry is a

vested right or that a specific remedy, such as ejectment, is a part of a bundle of vested

rights. Muskin, 422 Md. at 559, 30 A.3d at 971. It is not dispositive that, in Muskin, we

used the term “reversionary interest” upon the failure of a leaseholder to renew

interchangeably with the term right to “re-enter upon default,” as the use of the terms was

done without any analysis into the distinction that exists. Indeed, the dicta in Muskin, id.

at 559, 30 A.3d at 971–that a ground rent lease creates “the reversionary interest to re-

enter the property in the event of a default or if the leaseholder fails to renew”–

demonstrates that this Court, as the Majority now implicitly recognizes, utilized

unintended language, failing to differentiate between two very distinct matters, and

instead referred to both as the same.        Stated otherwise, in Muskin, we improperly

considered the right of re-entry on default to be the same as the reversionary interest if

the leaseholder fails to renew, and mistakenly labeled both as a part of a bundle of vested

rights.


                                             - 15 -
       The Majority concedes that the right of re-entry is not the same as the reversionary

right–i.e., the Majority acknowledges that the right of re-entry upon default is distinct

from the reversionary interest if the leaseholder fails to renew–see Majority Slip Op. at

23 (“This right of re-entry is not a reversion, a possibility of reverter, or an estate in land,

but is a mere . . . right or power to terminate the estate of the grantee and retake the same

if there is a breach of condition[.]” (Quoting 16 A.L.R. 2d 1246))–but nonetheless insists

the right of re-entry is “vested.”   This insistence is, however, of no significance. Even if

Muskin could possibly be stretched to be interpreted as holding that the right of re-entry

is a vested right, I would hold, nonetheless, that Chapter 286 does not impermissibly

abrogate ground lease owners’ vested rights. Chapter 286, by substituting the remedy of

ejectment with the remedy of lien and foreclosure, does not run afoul of the prohibition

against statutes that abrogate vested rights. In Muskin, 422 Md. at 561, 30 A.3d at 971,

we explicitly stated that an exception to the general prohibition against statutes that

abrogate vested rights exists in circumstances where the statute “applies solely to

remedies and rules of evidence.”

       In identifying this exception, we examined a case relevant to the instant case–

Wilson v. Simon, 91 Md. 1, 45 A. 1022 (1900). In Wilson, id. at 4, 45 A. at 1022, while

a suit to enforce a mechanic’s lien for materials was pending, the General Assembly

repealed all sections of a particular article of the Code of Maryland that provided for liens

for materials furnished for the construction of buildings, and enacted statutes providing

only for liens for the payment of debts contracted for work. In considering whether the

changes by the General Assembly deprived Wilson of a vested right to enforce a


                                             - 16 -
mechanic’s lien for materials, we rejected several other jurisdictions’ interpretations that

a mechanic’s lien is a vested right, stating:

       This peculiar lien does not originate in contact. It is purely a creature of
       positive statutory enactment, to be maintained and enforced to the extent and
       in the mode which the statute prescribes[.] . . . Nor is it an exact statement of
       the law that a party, as an incident of his agreement, has a right to all the
       remedies for the enforcement of the contract in force at the time it was
       entered into. A party has no right to a particular remedy. . . . [U]ndoubtedly a
       state may regulate at pleasure the modes of proceedings in its courts. And
       although the new remedy may be deemed less convenient than the old one,
       and may in some degree render the recovery of debts more tardy and
       difficult, yet it will not follow that the law is unconstitutional. Whatever
       belongs to the remedy may be altered according to the will of the state,
       provided the alteration does not impair the obligation of the contract.

Id. at 6-7, 45 A. at 1023 (internal quotation marks and citations omitted). In Wilson, id.

at 7, 45 A. at 1023, we held that the General Assembly could abrogate retrospectively a

property or contract right if there are other remedies available, and observed that

Wilson’s “right to bring his action, secure judgment and execution, and make sale of [the

other]’s property remained unimpaired.” As such, we held: “[T]he effect of the repealing

statute was not to impair any of the obligations of [Wilson]’s contract, though it took

from him the lien theretofore given him; and that the right to a mechanic’s lien for

materials furnished under the law of this state is not a vested right, but an extraordinary

remedy only, which the state may discontinue at pleasure.” Id. at 9, 45 A. at 1024.

       Here, as in Wilson, it is clear that Chapter 286, far from eliminating all remedies

available to ground lease owners, simply substitutes one remedy (ejectment)–of several

available remedies–with another adequate remedy (lien and foreclosure). Chapter 286

does not divest ground lease owners’ vested rights through substitution of remedies, nor



                                            - 17 -
does it remove all remedies or extinguish or mangle the vested rights beyond recognition.

Under Chapter 286, ground lease owners retain the vested contractual right to receive

ground rent payments and the vested property right or reversionary interest if the

leaseholder fails to renew. The ground lease owner now simply cannot summarily eject a

ground rent tenant of residential property and take ownership of all of the tenant’s

improvements on the property. Rather, the ground lease owner must obtain a lien and

foreclose upon that lien. Such a procedure ensures that the ground lease tenant is

provided with adequate notice, as well as procedural safeguards, and ensures that the

ground lease owner obtains the past due ground rent–either from the ground lease tenant

upon payment of the established lien and associated costs, or from the purchaser of the

ground lease at the foreclosure sale.     Aside from ground lease owners preferring a

quicker remedy, I fail to discern how lien and foreclosure is any less effective or less

adequate a remedy than ejectment at securing the ground lease owners’ future enjoyment

of ground rent income.

       The reasons the Majority provides in holding that the lien and foreclosure remedy

does not provide the same safeguards for ground lease owners as ejectment are deficient.

The Majority charges that, under lien and foreclosure, a “ground leaseholder is not able . .

. to terminate the lease such that he could regain the right to present possession of the

property.” Majority Slip Op. at 24. To begin, the lien and foreclosure remedy was

intended to curb abuses in the ejectment system–namely, ground lease owners obtaining

title to the improvements on land, such as houses, for a small fraction of past due ground

rent and with bare minimum notice. In Baltimore City, for example, it would be a rare


                                           - 18 -
piece of land subject to ground rent that did not have a house on it. As recognized by the

General Assembly, permitting ejectment to continue as a remedy may result in a windfall

for the lessor upon the lessee’s default. Stated otherwise, the lien and foreclosure remedy

provides safeguards to ground lease tenants–something that was lacking under the

ejectment remedy. Moreover, the Majority’s statement is simply inaccurate. Under the

lien and foreclosure remedy as provided in R.P. § 8-402.3, a ground lease owner can

establish a lien in the amount of ground rent due and then enforce that lien through a

foreclosure sale. There is nothing in R.P. § 8-402.3 that prohibits the ground lease

owner, like any other mortgagee, from bidding at the foreclosure sale and purchasing the

property. 7

       Next, the Majority claims that replacing the remedy of ejectment with the remedy

of lien and foreclosure “changes the very essence of [ground lease] transactions in this

State from a lease subject to rent into a conveyance subject to rent[.]” Majority Slip Op.


       7
         If the ground rent is redeemable–i.e., a ground rent created after April 8, 1884,
that provides the leasehold tenant the right to redeem the ground lease, see R.P. § 8-
110.1(a)(8); R.P. § 8-110(f); Frank A. Kaufman, The Maryland Ground Rent–Mysterious
But Beneficial, 5 Md. L. Rev. 1, 20 (1940)–the foreclosure purchaser “take[s] title to the
property free and clear of the ground lease[.]” R.P. § 8-402.3(n)(3)(i). If the ground rent
is irredeemable–i.e., “a ground rent created under a ground lease executed before April 9,
1884, that does not contain a provision allowing the leasehold tenant to redeem the
ground rent[,]” R.P. § 8-110.1(1)(5)–the foreclosure purchaser “take[s] title to the
property subject to the ground lease.” R.P. § 8-402.3(n)(3)(ii). Hence, for irredeemable
ground leases, the ground lease owner is not in danger of losing possession of the ground
lease, and may also purchase improvements on the property. For redeemable ground
leases, the ground lease owner’s ownership interest was subject to redemption pursuant to
the terms of the lease; under the new statute, a redemption amount is paid to the ground
lease owner from the foreclosure sale proceeds. See R.P. § 8-402.3(n)(3)(i). Thus, the
Majority’s point is inaccurate.


                                          - 19 -
at 26. As discussed above at footnote 1, the distinction between labeling ground rent as a

lease subject to rent versus a conveyance subject to rent is of no significance, as, in either

circumstance, land is conveyed by the grantor to the grantee–by lease for 99 years

renewable “from time to time forever[,]” Kolker, 203 Md. at 141, 99 A.2d at 745, or by

fee simple absolute–subject to the payment of ground rent.            The lease period, by

definition, is longer than the average person’s lifetime, and, in the past, in some

instances, it was “next to impossible to find [] information” to track down a ground rent

owner. See supra Fred Schulte and June Arney, On shaky ground. Finally, the Majority

contends that the lien and foreclosure remedy is ineffective because the right of re-entry

is a “vested” right. See Majority Slip Op. at 26-27. Aside from using circular logic,

dependent on its holding that the right of re-entry is vested, the Majority also repeatedly

implies that a right of re-entry is a lesser right than the reversionary interest, and

acknowledges the right is subject to enforcement only upon the failure to pay ground

rent.

        For the above reasons, I would reverse the circuit court’s grant of appellees’

motion for summary judgment. As the Honorable Sally D. Adkins stated in Muskin in

dissent–that this Court should “not strike down the legislature’s enactment of Chapter

290, which is a legitimate, rational law designed to regulate the ground lease system[,]”
422 Md. at 568, 30 A.3d at 976 (Adkins, J., dissenting) (footnote omitted)–I would state

the same about Chapter 286, and would hold that Chapter 286 is constitutional and does

not impermissibly abrogate ground lease owners’ vested rights.




                                            - 20 -